[exhibit102firstamendment001.jpg]
EXHIBIT 10.2 FIRST AMENDMENT TO PLAIN ENGLISH GROWTH CAPITAL LOAN AND SECURITY
AGREEMENT This is a FIRST AMENDMENT TO PLAIN ENGLISH GROWTH CAPITAL LOAN AND
SECURITY AGREEMENT dated as of November 10, 2020 (the “Amendment”), by and among
(i) CASPER SLEEP INC., a Delaware corporation, CASPER SLEEP RETAIL LLC, a
Delaware limited liability company and CASPER SCIENCE LLC, a Delaware limited
liability company, as borrowers (each a “Borrower” and collectively the
“Borrowers”; the words “You” and “Your” refer to the Borrowers) and (ii)
TRIPLEPOINT VENTURE GROWTH BDC CORP., a Maryland corporation, in its capacity as
a lender (in such capacity, “TPVG”) and in its capacity as Collateral Agent
pursuant to the Collateral Agency Agreement (in such capacity, “Collateral
Agent”) and (B) TRIPLEPOINT CAPITAL LLC, a Delaware limited liability company,
in its capacity as a lender (in such capacity, “TPC”; TPC and TPVG, each a
“Lender” and collectively the “Lenders”). RECITALS A. This Amendment is executed
and delivered in connection with the Plain English Growth Capital Loan and
Security Agreement dated as of March 1, 2019, by and among Borrowers, Lenders
and Collateral Agent (as the same has been amended, restated, supplemented or
otherwise modified as of the date hereof, the “Existing Loan Agreement”; and as
amended by this Amendment, the “Loan Agreement”), pursuant to which Lenders
agreed to provide financial accommodations to or for the benefit of Borrowers
upon the terms and conditions contained in the Existing Loan Agreement. All
capitalized terms defined in the Loan Agreement shall have the same definitions
when used herein, unless otherwise defined herein. B. Borrowers have informed
the Lenders and the Collateral Agent that they intend to enter into the Credit
Agreement dated as of the date hereof, among the Borrowers, the lenders party
thereto and Wells Fargo Bank, National Association, as a lender and as
administrative agent for the lenders. C. In connection with their entry into the
Senior Credit Agreement, Borrowers have requested that certain provisions of the
Existing Loan Agreement be amended, and Lenders and Collateral Agent are willing
to amend the Existing Loan Agreement on the terms and conditions set forth in
this Amendment. AGREEMENT NOW, THEREFORE, for good and valuable consideration,
the receipt and sufficiency of which are acknowledged, Borrowers, Lenders and
Collateral Agent agree as follows: 1. RATIFICATION; LOAN DOCUMENTS REMAIN IN
FULL FORCE AND EFFECT You hereby acknowledge, confirm and ratify all of the
terms and conditions set forth in, and all of Your obligations under, the
Existing Loan Agreement and the other Loan Documents, as modified by this
Amendment. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment of, any right, power, or remedy of Collateral Agent or Lenders under
the Loan Agreement or any other Loan Document, as in effect prior to the date
hereof. Nothing in this Amendment shall be deemed to be an agreement, obligation
or commitment on the part of Collateral Agent or Lenders to consent to any other
actions by You not permitted by the Loan Agreement or any other Loan Document.
Except as expressly modified under this Amendment, You hereby acknowledge that
the Loan Agreement, the Loan Documents, the Excluded Agreements and all other
documents or instruments executed in connection therewith are in full force and
effect and constitute the valid, legal and binding obligations of each of You
enforceable in accordance with their respective terms. You have no defenses,
offsets, counterclaims or deductions to all or any portion of the Secured
Obligations as of the date hereof, to the extent any such defenses, offsets,
counterclaims or deductions against Collateral Agent or Lenders exist as of the
date of this Agreement, they are hereby forever waived and released by You. 2.
AMENDMENTS TO LOAN AGREEMENT Casper First Amendment to GC Loan



--------------------------------------------------------------------------------



 
[exhibit102firstamendment002.jpg]
Effective as of the date in which the Borrowers satisfy all conditions to
effectiveness set forth in Section 3 below, and in reliance on the
representations, warranties, and covenants of the Borrowers contained in this
Amendment, the Loan Agreement is amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the bold and double-underlined text (indicated textually in the same manner as
the following example: bold and double-underlined text) as set forth on the
pages of the Existing Loan Agreement attached as Exhibit A hereto. The Recitals
to this Amendment are incorporated into and made a part of the Credit Agreement.
3. CONDITIONS TO EFFECTIVENESS Þ Receipt by Collateral Agent of copies of this
Amendment, duly executed by Borrowers, Collateral Agent and Lenders; Þ Receipt
by Collateral Agent of the Senior Intercreditor Agreement, duly executed by
Collateral Agent and Senior Agent, and acknowledged and agreed to by each of
You; Þ Receipt by Collateral Agent of the credit agreement and material
collateral documents executed by You or Your Subsidiaries in connection with the
Senior Credit Agreement; Þ Receipt by Collateral Agent of legal and professional
fees of the Collateral Agent and Lenders associated with this Amendment; and Þ
The absence of any occurrence and continuing Default or Event of Default as of
the First Amendment Closing Date. 4. REPRESENTATIONS AND WARRANTIES You
represent and warrant that the representations and warranties contained in the
Loan Agreement were true and correct in all material respects when made and,
except to the extent (a) that a particular representation or warranty by its
terms expressly applies only to an earlier date or (b) set forth in a Schedule
of Exceptions attached hereto, if any, are true and correct in all material
respects as of the First Amendment Closing Date. You further represent and
warrant that there are no Defaults or Events of Default that have occurred and
are continuing as of the First Amendment Closing Date, before and after giving
effect to this Amendment. 5. MISCELLANEOUS Þ Entire Agreement. The terms and
conditions of this Amendment shall be incorporated by reference in the Loan
Agreement as though set forth in full in the Loan Agreement. In the event of any
inconsistency between the provisions of this Amendment and any other provision
of the Loan Agreement, the terms and provisions of this Amendment shall govern
and control. Except to the extent specifically amended or superseded by the
terms of this Amendment, all of the provisions of the Loan Agreement and the
other Loan Documents shall remain in full force and effect to the extent in
effect on the First Amendment Closing Date. The Loan Agreement, together with
the other Loan Documents, constitutes the complete agreement among the parties
and supersedes any prior written or oral agreements, writings, communications or
understandings of the parties with respect to the subject matter the Loan
Agreement. Þ Headings. Section headings used in this Amendment are for
convenience of reference only, are not part of this Amendment, and are not to be
taken into consideration in interpreting this Amendment. Þ Recitals. The
recitals set forth at the beginning of this Amendment are true and correct, and
such recitals are incorporated into and are a part of this Amendment. Þ
Governing Law. This Amendment shall be governed by, and construed and enforced
in accordance with, the laws of the State of California applicable to contracts
made and performed in such state, without regard to the principles thereof
regarding conflict of laws. Þ Effect. Upon the effectiveness of this Amendment,
from and after the First Amendment Closing Date, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” or words of like import
shall mean and be a reference to the Loan Agreement as amended by this Amendment
and each reference in the Casper First Amendment to GC Loan 2



--------------------------------------------------------------------------------



 
[exhibit102firstamendment003.jpg]
other Loan Documents to the Loan Agreement, “thereunder,” “thereof,” or words of
like import shall mean and be a reference to the Loan Agreement as amended by
this Amendment. Þ Agent Authorization. Each of the undersigned Lenders hereby
authorizes the Agent to execute and deliver this Amendment. By its execution
below, each of the undersigned Lenders agrees to be bound by the terms and
conditions of this Amendment. Þ No Novation. Except as expressly provided in
Section 2 above, the execution, delivery, and effectiveness of this Amendment
shall not (a) limit, impair, constitute a waiver of, or otherwise affect any
right, power, or remedy of the Collateral Agent or Lenders under the Loan
Agreement or any other Loan Document, (b) constitute a waiver of any provision
in the Loan Agreement or in any of the other Loan Documents, or (c) alter,
modify, amend, or in any way affect any of the terms, conditions, obligations,
covenants, or agreements contained in the Loan Agreement, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Þ No Construction Against Drafter. This Amendment is the result of
negotiations between the Borrowers, Collateral Agent and Lenders, has (to the
extent deemed necessary by each party) been reviewed by their respective
counsel, and is the product of the efforts of all parties. The involvement of
the Collateral Agent and Lenders in the preparation of this Amendment is for the
convenience of all parties and the parties agree that the terms of this
Amendment shall not be construed against the Collateral Agent or any Lender
solely by virtue of such preparation. Þ No Other Waivers; Reservation of Rights.
Neither the Collateral Agent nor any Lender has waived and is not by this
Agreement waiving, any Events of Default which may exist or be continuing on the
First Amendment Closing Date or any Events of Default which may occur after the
First Amendment Closing Date. Each of the Collateral Agent and Lenders reserves
the right, in its discretion, to exercise any or all of its rights and remedies
under the Loan Documents as a result of any Events of Default that may be
continuing on the First Amendment Closing Date or any Event of Default that may
occur after the First Amendment Closing Date, and none of the Collateral Agent
or the Lenders have waived any of such rights or remedies, and nothing in this
Amendment, and no delay on its part in exercising any such rights or remedies,
should be construed as a waiver of any such rights or remedies. Þ Counterparts.
This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all such counterparts together constitute one and the
same instrument. Þ Signatures. This Agreement and any Promissory Note may be
executed and delivered by facsimile or transmitted electronically in either
Tagged Image Format Files (“TIFF”) or Portable Document Format (“PDF”) and, upon
such delivery, the facsimile, TIFF or PDF signature, as applicable, will be
deemed to have the same effect as if the original signature had been delivered
to the other party. [SIGNATURE PAGE TO FOLLOW] Casper First Amendment to GC Loan
3



--------------------------------------------------------------------------------



 
[exhibit102firstamendment004.jpg]
IN WITNESS WHEREOF, The Parties have executed and delivered this Amendment as of
the day and year first above written. BORROWER: You: CASPER SLEEP INC.
Signature: /s/ Michael P. Monahan Print Name: Michael P. Monahan Title: Chief
Financial Officer You: CASPER RETAIL LLC Signature: /s/ Michael P. Monahan Print
Name: Michael P. Monahan Title: Treasurer You: CASPER SCIENCE LLC Signature: /s/
Michael P. Monahan Print Name: Michael P. Monahan Title: Treasurer [SIGNATURE
PAGE TO FIRST AMENDMENT TO PLAIN ENGLISH GROWTH CAPITAL LOAN AND SECURITY
AGREEMENT] Casper First Amendment to GC Loan 4



--------------------------------------------------------------------------------



 
[exhibit102firstamendment005.jpg]
Accepted in Menlo Park, California: LENDER: TRIPLEPOINT CAPITAL LLC Signature:
/s/ Christopher M. Mathieu Print Name: Christopher M. Mathieu Title: Chief
Financial Officer LENDER: TRIPLEPOINT VENTURE GROWTH BDC CORP. Signature: /s/
Christopher M. Mathieu Print Name: Christopher M. Mathieu Title: Chief Financial
Officer COLLATERAL AGENT: TRIPLEPOINT VENTURE GROWTH BDC CORP. Signature: /s/
Christopher M. Mathieu Print Name: Christopher M. Mathieu Title: Chief Financial
Officer [SIGNATURE PAGE TO FIRST AMENDMENT TO PLAIN ENGLISH GROWTH CAPITAL LOAN
AND SECURITY AGREEMENT] Casper First Amendment to GC Loan 5



--------------------------------------------------------------------------------



 
[exhibit102firstamendment006.jpg]
EXHIBIT A – CONFORMED COPY PLAIN ENGLISH GROWTH CAPITAL LOAN AND SECURITY
AGREEMENT This is a PLAIN ENGLISH GROWTH CAPITAL LOAN AND SECURITY AGREEMENT
dated as of March 1, 2019 by and between (i) CASPER SLEEP INC., a Delaware
corporation, CASPER SLEEP RETAIL LLC, a Delaware limited liability company and
CASPER SCIENCE LLC, a Delaware limited liability company, as borrowers, and any
other Person that executes a Joinder Agreement to become a borrower under this
Agreement, and (ii)(A) TRIPLEPOINT VENTURE GROWTH BDC CORP., a Maryland
corporation, in its capacity as a lender (in such capacity, “TPVG”) and in its
capacity as Collateral Agent pursuant to the Collateral Agency Agreement (as
defined herein) (in such capacity, “Collateral Agent”) and (B) TRIPLEPOINT
CAPITAL LLC, a Delaware limited liability company, in its capacity as a lender
(in such capacity, “TPC”; TPVG and TPC, in their respective capacities as
lenders, each a “Lender” and collectively the “Lenders”). The words “We”, “Us”,
and “Our” refer to Lenders and Collateral Agent, collectively. Unless otherwise
specified, the words “You” and “Your” refer to each of and all of CASPER SLEEP
INC., CASPER SLEEP RETAIL LLC, CASPER SCIENCE LLC and any other Person that
executes a Joinder Agreement to become a borrower under this Agreement, and, not
to any individual, and CASPER SLEEP INC., CASPER SLEEP RETAIL LLC, CASPER
SCIENCE LLC and any other Person that executes a Joinder Agreement to become a
borrower under this Agreement, shall be jointly and severally liable for any and
all of Your agreements and obligations under this Agreement. The words “the
Parties” refers to each of and all of Lenders, Collateral Agent, CASPER SLEEP
INC., CASPER SLEEP RETAIL LLC, CASPER SCIENCE LLC and any other Person that
executes a Joinder Agreement to become a borrower under this Agreement. This
Plain English Growth Capital Loan and Security Agreement may be referred to as
the “Agreement”. The Parties agree to the following mutual agreements and
conditions listed below: GROWTH CAPITAL LOAN FACILITY INFORMATION SECTION
1.Facility Number Part 1: ####-##-## Part 2: ####-##-## Part 3: ####-##-## Part
4: ####-##-## Casper First Amendment to GC Loan EXHIBIT A



--------------------------------------------------------------------------------



 
[exhibit102firstamendment007.jpg]
Commitment Amount Part 1: $50,000,000 available upon completion of the Part 1
Milestone, allocated between Lenders as follows: TPVG Commitment $30,000,000
Amount TPC Commitment $20,000,000 Amount Part 2: $12,500,000 available Upon
Request and Approval following full utilization of the Part 1 Commitment Amount
and execution of a warrant agreement in substantially the same form as the
Warrant Agreement executed on the Closing Date, allocated between Lenders as
follows: TPVG Commitment Allocation to be Amount determined at time of TPC
Commitment availability Amount Part 3: $12,500,000 available Upon Request and
Approval following full utilization of the Part 1 Commitment Amount and
execution of a warrant agreement in substantially the same form as the Warrant
Agreement executed on the Closing Date, allocated between Lenders as follows:
TPVG Commitment Allocation to be Amount determined at time of TPC Commitment
availability Amount Part 4: $25,000,000 available Upon Request and Approval
following full utilization of the Part 1 Commitment Amount and execution of a
warrant agreement in substantially the same form as the Warrant Agreement
executed on the Closing Date, allocated between Lenders as follows: TPVG
Commitment Allocation to be Amount determined at time of TPC Commitment
availability Amount 2



--------------------------------------------------------------------------------



 
[exhibit102firstamendment008.jpg]
Minimum Advance Availability Period Loan Term Interest Rate Amount Part 1:
Closing Date Part 1: See Table of Part 1: See Table of None. through February
28, Terms, “Advance Terms, “Advance 2021.* Options” Options” Parts 2, 3, and 4:
To be Parts 2, 3, and 4: To be Parts 2, 3, and 4: To be determined. determined.
determined. *The Parties acknowledge (Prime Rate as published in the Part 1
Milestone was the Wall Street Journal, completed prior to the however, in no
event shall the Closing Date. Prime Rate be less than 5.25%) Security Interest
End Of Term Payment Facility Fee First priority security interest in all Part 1:
See Table of Terms, Part 1: $625,000 due on the Closing Collateral (subject only
to clauses “Advance Options” Date, allocated $375,000 to TPVG (viii), (ix), (x)
and (xi) of the and $250,000 to TPC Parts 2, 3, and 4: To be determined.
definition of “Permitted Liens”) Part 2: $156,250 due immediately upon
availability of the Part 2 Commitment Amount, allocated pro-rata to TPVG and TPC
based upon the Part 2 Commitment Amount allocation. Part 3: $156,250 due
immediately upon availability of the Part 3 Commitment Amount, allocated
pro-rata to TPVG and TPC based upon the Part 3 Commitment Amount allocation.
Part 4: $312,500 due immediately upon availability of the Part 4 Commitment
Amount, allocated pro-rata to TPVG and TPC based upon the Part 4 Commitment
Amount allocation. 3



--------------------------------------------------------------------------------



 
[exhibit102firstamendment009.jpg]
ADVANCE OPTIONS* *Options available subject to Section 1. Option A Option B
Option C Loan Term: 3 Months (Months 1-3 Loan Term: 6 Months (Months 1-6 Loan
Term: 9 Months (Months 1-9 interest only, with principal due at interest only,
with principal due at interest only, with principal due at the end of the Loan
Term) the end of the Loan Term) the end of the Loan Term) Interest Rate: Prime
Rate plus 0.0% Interest Rate: Prime Rate plus 1.0% Interest Rate: Prime Rate
plus 1.5% End of Term Payment: 0.25% of End of Term Payment: 1.25% of End of
Term Payment: 2.25% of each Advance each Advance each Advance Option D Option E
Option F Loan Term: 12 Months (Months 1- Loan Term: 18 Months (Months 1- Loan
Term: 24 Months 12 interest only, with principal due 18 interest only, with
principal due Interest Rate: Prime Rate plus at the end of the Loan Term) at the
end of the Loan Term) 0.75% Interest Rate: Prime Rate plus Interest Rate: Prime
Rate plus 3.0% End of Term Payment: 4.0% of each 2.25% End of Term Payment:
4.75% of Advance End of Term Payment: 3.0% of each each Advance Advance Option G
Option H Option I Loan Term: 30 Months Loan Term: 42 Months Loan Term: 48 Months
Interest Rate: Prime Rate plus Interest Rate: Prime Rate plus 2.5% Interest
Rate: Prime Rate plus 1.25% 3.25% End of Term Payment: 7.0% of each End of Term
Payment: 5.5% of each Advance End of Term Payment: 7.0% of each Advance Advance
Option J Option K Option L Loan Term: 24 Months (Months 1- Loan Term: 30 Months
(Months 1- Loan Term: 36 Months (Months 1- 12 interest only, followed by 12 15
interest only, followed by 15 18 interest only, followed by 18 months of
principal and interest months of principal and interest months of principal and
interest payments) payments) payments) Interest Rate: Prime Rate plus Interest
Rate: Prime Rate plus 3.0% Interest Rate: Prime Rate plus 1.75% 3.75% End of
Term Payment: 5.75% of End of Term Payment: 5.75% of each Advance End of Term
Payment: 7.0% of each each Advance Advance 4



--------------------------------------------------------------------------------



 
[exhibit102firstamendment010.jpg]
Option M Option N Option O Loan Term: 42 Months (Months 1- Loan Term: 48 Months
(Months 1- Loan Term: 24 Months (Months 1- 21 interest only, followed by 21 24
interest only, followed by 24 24 interest only, with principal due months of
principal and interest months of principal and interest at the end of the Loan
Term) payments) payments) Interest Rate: Prime Rate plus Interest Rate: Prime
Rate plus Interest Rate: Prime Rate plus 5.0% 4.25% 4.25% End of Term Payment:
8.25% of End of Term Payment: 6.0% of each End of Term Payment: 8.25% of each
Advance Advance each Advance Option P Option Q Option R Loan Term: 36 Months
(Months 1- Loan Term: 42 Months (Months 1- Loan Term: 48 Months (Months 1- 36
interest only, with principal due 42 interest only, with principal due 48
interest only, with principal due at the end of the Loan Term) at the end of the
Loan Term) at the end of the Loan Term) Interest Rate: Prime Rate plus 6.0%
Interest Rate: Prime Rate plus Interest Rate: Prime Rate plus 6.75% 7.25% End of
Term Payment: 6.25% of each Advance End of Term Payment: 6.5% of each End of
Term Payment: 7.5% of each Advance Advance Option S only available in connection
with Option R Loan Term: The Loan Term for advances under Option R may be
extended by an additional 12 months of interest only, for a total of 60 Months
(Months 1-60 interest only, with remaining principal due at the end of the Loan
Term), upon Your request in writing to Us and Our approval, which We may approve
in Our sole discretion. Interest Rate: Prime Rate plus 8.00%. End of Term
Payment: 8.50% of each Advance funded 5



--------------------------------------------------------------------------------



 
[exhibit102firstamendment011.jpg]
OUR CONTACT INFORMATION Name Address For Notices Contact Person TPVG and
Collateral Agent: 2755 Sand Hill Rd., Ste. 150 Sajal Srivastava, President
TriplePoint Venture Growth BDC Menlo Park, CA 94025 Tel: (650) 233-2102 Corp.
Tel: (650) 854-2090 Fax: (650) 854-1850 TPC: TriplePoint Capital LLC Fax: (650)
854-1850 email: legal@triplepointcapital.com YOUR CONTACT INFORMATION Customer
Name Address For Notices Contact Person Casper Sleep Inc. 230 Park Avenue South
Greg Macfarlane, CFO Casper Sleep Retail LLC 13th Floor Tel: (646) 883-3725
Casper Science LLC New York, NY 10003 Fax: n/a email: greg.macfarlane@casper.com
With copy to: mike.magee@casper.com Capitalized terms defined in the Table of
Terms shall have the meanings given to those terms in such table, and other
capitalized terms not otherwise defined in the body of this Agreement are
defined in Section 21. Any accounting term not specifically defined herein shall
be construed in accordance with GAAP, and all calculations shall be made in
accordance with GAAP. The term “financial statements” shall include the
accompanying notes and schedules. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person should be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time. 1. WHAT THE PARTIES AGREE TO FINANCE; DESIGNATION OF
LEAD BORROWER SECTION 2.Use of Proceeds. Provided that the conditions in
Sections 4 and 5 and elsewhere in this Agreement are met, each Lender (severally
and not jointly or jointly and severally) will lend to You the Parts of the
Commitment Amount specified for such Lender as reflected in the Table of Terms
and You agree to use such proceeds to finance any of Your general corporate
needs. Lenders will lend to You advances (each an “Advance”) in minimum amounts
as set forth in the Table of Terms up to a maximum of the Commitment Amount for
each Part as provided in the Table of Terms; provided, that each Lender’s
funding obligation with respect to any Advance (x) shall be several and not
joint or joint and several, (y) shall be in an amount equal to its Pro Rata
Share thereof, and (z) shall not exceed the then remaining unfunded amount of
such Lender’s individual Commitment Amount for the applicable Part as provided
in the Table of Terms. Each Lender’s obligation to fund Advances under each Part
of the Commitment Amount under this Agreement will end on the last day of the
Availability Period noted in the Table of Terms for such Part. SECTION 3.Advance
Options. You agree not to request any Advance Options in which the final
payments (including End of Term Payments) would be due and owing prior to the
permitted date as further set forth in the Working CapitalSenior Intercreditor
Agreement in effect at the time of such Advance Request and if You do request
such Advance Option, We shall not be obligated to fund such Advance. SECTION
4.Lead Borrower. CASPER SLEEP RETAIL LLC, CASPER SCIENCE LLC and any Person that
executes a Joinder Agreement to become a borrower under this Agreement hereby
designates CASPER SLEEP INC. as its representative and agent on its behalf for
the purposes of giving and receiving all Advance Requests and all other notices
and consents under this Agreement or under any of the other Loan Documents and
taking all other actions (including in respect of compliance with covenants) on
behalf of CASPER SLEEP RETAIL LLC, CASPER SCIENCE LLC and any Person that
executes a Joinder Agreement to become a borrower under this Agreement, under
this Agreement and the other Loan Documents. CASPER SLEEP INC. hereby accepts
such appointment. We may regard any notice or other communication pursuant to
this Agreement or any other Loan Document from CASPER SLEEP INC. as a notice or
communication from all of You, and may give any notice or communication required
or permitted to be given to any of 6



--------------------------------------------------------------------------------



 
[exhibit102firstamendment012.jpg]
You hereunder to CASPER SLEEP INC. on behalf of each of You. Each of You agrees
that each notice, election, representation and warranty, covenant, agreement and
undertaking made on Your behalf by CASPER SLEEP INC. shall be deemed for all
purposes to have been made by each of You and shall be binding upon and
enforceable against each of You to the same extent as if the same had been made
directly by each of You. 2. YOU WILL ENTER INTO MULTIPLE PROMISSORY NOTES
SECTION 5.The Plain English Growth Capital Promissory Note in the form of
Exhibit A (the “Promissory Note”) is the document You will enter into in favor
of each Lender each time an Advance is to be funded (it being understood that
separate Promissory Notes will be issued to each Lender with respect to each
Advance). The Promissory Note will contain the specific financial terms of the
Advance (e.g. amount funded, interest rate, maturity date, Advance Date, payment
due dates etc.) and all of the terms and conditions of this Agreement are
incorporated in and made a part of each Promissory Note. There may be multiple
Promissory Notes associated with this Agreement. 3. YOUR LOAN FACILITY
COMMITMENT AMOUNT MAY BE DIVIDED INTO PARTS The Commitment Amount and/or its
corresponding parts (if any) will be noted in the Table of Terms (“Parts”). For
purposes of this Agreement, references to the Commitment Amount shall mean the
Part or Parts which are available and in effect. Certain terms or conditions
associated with the availability of such Part are listed in the Table of Terms.
As to any Part that is available “Upon Request and Additional Approval”, You are
required to make a request to utilize that additional Part in writing to Lenders
(the “Commitment Increase Request Notice”), prior to Your submission of a
corresponding Advance Request. After Lenders’ receipt of the Commitment Increase
Request Notice, Lenders will review the information available to them and
conduct any legal and business due diligence deemed necessary by them in
connection with their attempt to obtain their respective requisite credit
approvals and such approval shall be in each Lender’s sole discretion. Each
Lender’s agreement to consider providing the additional Part is not, and is not
to be construed as, a commitment, offer, or agreement to provide such additional
Part. Part 1 Milestone: The availability of the Part 1 Commitment Amount is
subject to confirmation satisfactory to each Lender that You have completed the
Part 1 Milestone on or before February 28, 2019, as determined by each Lender in
its sole discretion. 4. HOW WILL YOU REQUEST ADVANCES In addition to the
requirements of Section 5 set forth below, You agree to follow the procedures
listed below to have Lenders extend an Advance to You: Þ You will submit to Us
(by facsimile, mail or electronic mail) a completed Advance Request in the form
attached as Exhibit B signed by Your Chief Executive Officer, President or Chief
Financial Officer. The Advance Request shall be irrevocable. Þ Such Advance
Request must be submitted and received by Us no later than 5:00 p.m. PT five (5)
Business Days prior to the last day of the applicable Availability Period. Any
Advance Request submitted after 5:00 p.m. PT shall be considered received the
following Business Day. Þ Each Advance Request will state a requested funding
date that is at least five (5) Business Days after the date such Advance Request
is submitted to Us. SECTION 6.After We check and approve the information You
provide in the Advance Request, We will prepare and provide to You Promissory
Notes for each Lender and an amortization schedule (consistent with this
Agreement) for Your signature. Upon receipt of the Promissory Notes signed by
Your authorized officer and confirmation by Us that all conditions to funding an
Advance have been met, each Lender will then advance its Pro Rata Share of the
requested funds to You. SECTION 7.All the terms, conditions, and covenants of
this Agreement shall apply to all Advances whether or not each Advance is
evidenced by a Promissory Note. You agree that We may rely on, and shall be
fully protected in relying upon, any notice or Advance Request given by any
person We reasonably believe to be Your authorized representative without the
necessity of Our conducting an independent investigation, including Your contact
person listed in the Table of Terms. 5. CONDITIONS FOR US TO MAKE LOANS TO YOU 7



--------------------------------------------------------------------------------



 
[exhibit102firstamendment013.jpg]
SECTION 8.Each Lender’s obligation to fund any Advance that You request under
this Agreement is subject to satisfaction of each of the conditions set forth in
Sections 4 and 18 and each of the following conditions: Þ The representations
and warranties in this Agreement and in the Warrant Agreement(s) shall be true,
complete and correct in all material respects on and as of the date(s) Lenders
fund each Advance with the same effect as though they were made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall remain true, complete and
correct in all material respects as of such earlier date; provided, however,
that such materiality qualifiers shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof. Each Advance Request will constitute Your representation and warranty
on the relevant Advance Date as to the matters provided in Sections 11 and 12
and as to the matters set forth in the Advance Request. Þ You shall be in
compliance with all the terms and provisions set forth in this Agreement, each
Promissory Note and each other Loan Document, and at the time of and immediately
after such Advance: (a) no Default or Event of Default shall have occurred and
be continuing, and (b) no fact or conditions shall exist that would (or would
with the passage of time, the giving of notice, or both) constitute a Default or
an Event of Default under this Agreement or any other Loan Document. Þ You shall
provide Collateral Agent with all appropriate assignments, notices and control
agreements that are necessary or desirable to perfect or maintain Collateral
Agent’s first priority Lien in all of the Collateral (subject only to clauses
(viii), (ix), (x) and (xi) of the definition of “Permitted Liens”). Þ You shall
have paid to each Lender the entire amount of its respective portion of the
Facility Fee then due and payable to such Lender as indicated in the Table of
Terms relating to the Part under which such Advance is funded. Þ No event or
circumstance shall exist or have occurred that has had or could reasonably be
expected to have a Material Adverse Effect. Þ You shall have delivered to each
Lender the Warrant Agreement to be issued to such Lender. Þ We shall have
received all of the agreements, documents, instruments and other items set forth
in the Schedule of Documents attached hereto as Schedule 2, each in form and
substance reasonably satisfactory to Us. Þ We shall have received certificates
of insurance, endorsements and other documents evidencing Your compliance with
Section 10 in form and substance reasonably acceptable to Us. Þ Prior to any
Advances under the Part 1 Commitment Amount, You shall have completed the Part 1
Milestone. Þ With respect to the Part 2 Commitment Amount, Part 3 Commitment
Amount and Part 4 Commitment Amount if made available, You shall have delivered
to each Lender the warrant agreement to be entered into between You and such
Lender after the Closing Date with respect to the Part 2 Commitment Amount, Part
3 Commitment Amount and Part 4 Commitment Amount which warrant agreement shall
be substantially in the same form as the Warrant Agreement executed on the
Closing Date. Þ You shall submit to Us any other documents and other information
that We may request. 6. YOU MAY PREPAY YOUR PROMISSORY NOTES You may at any time
prepay all Promissory Notes with respect to any Advance in full (but not in
part), without premium or penalty, by (a) giving five (5) Business Days prior
written notice to Us, and (b) paying: (i) the remaining outstanding principal
amount and all accrued interest calculated as if the date of such prepayment
occurred on the next scheduled monthly payment date per the respective
Promissory Notes, (ii) the End of Term Payment for such Advance, (iii) all other
Secured Obligations, if any, that shall have become due and payable, including
interest at the Default Rate with respect to any past due amounts as of the date
of prepayment, and (iv) the Prepayment Fee for such Advance (the amounts payable
under the foregoing clauses (i), (ii) and (iv) to be paid to each Lender based
on its respective Pro Rata Share, and the amounts payable under the foregoing
clause (iii) to be paid to each of Us as Our respective interests appear) . 7.
THE MAXIMUM RATE OF INTEREST; DEFAULT RATE SECTION 9.Maximum Rate of Interest.
It is not Our intent to receive interest at a rate greater than the maximum rate
permissible by law, which We shall call the “maximum rate”. If a court
determines You have actually paid Us interest based on a rate that exceeds the
maximum rate, then We shall apply the excess as follows: first, to the payment 8



--------------------------------------------------------------------------------



 
[exhibit102firstamendment014.jpg]
of the outstanding principal amount of the Secured Obligations; second, after
all principal is repaid, to the payment of Our accrued interest and any other
principal, interest, fees, costs or other amounts owed by You to Us in respect
of the Secured Obligations; and third, after all amounts owed by You to Us are
repaid, the excess (if any) shall be refunded to You. SECTION 10.Default
Interest. In the event that You do not pay any interest when due, delinquent
interest shall be added to principal and shall bear interest on interest,
compounded at the rate set forth in the Table of Terms. Upon and during an Event
of Default, all principal, interest or other amounts owed by You to Us shall
bear interest at a rate per annum equal to the rate set forth in the Table of
Terms plus five percent (5%) per annum (the “Default Rate”). 8. YOU GRANT
COLLATERAL AGENT A SECURITY INTEREST SECTION 11.Each of You grants to Collateral
Agent, on behalf of and for the benefit of Collateral Agent and Lenders, a first
priority (subject only to clauses (viii), (ix), (x) and (xi) of the definition
of “Permitted Liens”), continuing security interest in and Lien upon all of Your
right, title and interest in each of the following whether now owned or
hereinafter acquired and wherever located: Þ All Receivables; Þ All Equipment; Þ
All Fixtures; Þ All General Intangibles; Þ All Intellectual Property; Þ All
Inventory; Þ All Investment Property; Þ All Deposit Accounts; Þ All Cash; Þ All
commercial tort claims, if any, as listed on Exhibit C; Þ All Goods and personal
property, whether tangible or intangible and whether now or hereinafter owned or
existing, leased, consigned by or to or acquired and wherever located; and Þ To
the extent not otherwise included, all Proceeds of each of the foregoing and all
accessions to, substitutions and replacements for, rents, profits, and products
of each of the foregoing. SECTION 12.All the above listed items will be
collectively called the “Collateral”. Notwithstanding the above, Collateral
excludes (i) Intellectual Property currently held or hereafter obtained, but
includes Proceeds of Intellectual Property (including but not limited to all
Receivables, rights to payment and General Intangibles arising from the sale,
licensing or disposition of all or any part of, or rights in, the foregoing);
provided, however, other than non-exclusive licenses or non-perpetual exclusive
licenses with respect to geographic area, fields of use and customized products
for specific customers that would not result in a transfer of title of the
licensed property under applicable law, all given in the ordinary course of Your
business, in the event any of You transfer, sell, assign, grant a security
interest in, hypothecate, permit or suffer to exist any Lien, or otherwise
transfer any interest in or encumber any portion of the Intellectual Property,
either voluntarily or involuntarily, without Collateral Agent’s prior written
consent, Collateral Agent’s security interest shall include (and shall be deemed
to have a Lien in such assets included from the Closing Date) all Intellectual
Property[Reserved], (ii) any license which is nonassignable by its terms without
the consent of the licensor thereof or another party (but only to the extent
such prohibition on transfer is enforceable under applicable law, including,
without limitation, Sections 9406 and 9408 of the UCC); (iii) equity interests
of a controlled foreign corporation (as defined in the IRC), other than a
Material Foreign Subsidiary, in excess of 65% of the voting power of all classes
of equity interests of such controlled foreign corporations entitled to vote,
(iv) any property for which the granting of a security interest therein is
contrary to applicable law or any agreement governing the financing of the
acquisition of such property, provided that upon the cessation of any such
restriction or prohibition, such property shall automatically become part of the
Collateral, and (v) cash and securities held in the Excluded Accounts, until
such time as they are no longer maintained in an Excluded Account. SECTION
13.All references herein or in any other Loan Document to any Lien or security
interest of Collateral Agent shall be deemed to refer to the Lien of Collateral
Agent on behalf of and for the benefit of itself and the Lenders. 9. HOW AND
WHAT YOU WILL PAY US 9



--------------------------------------------------------------------------------



 
[exhibit102firstamendment015.jpg]
Payments. The first payment date for each Advance will be the first day of the
month following the month in which the Advance was funded, unless that Advance
is funded on the first day of that month, in which case the first payment date
shall be the Advance Date. Each Advance shall be due in monthly installments
consisting of either (a) that number of months of interest only payments as
indicated in the Table of Terms followed by the remaining monthly installment
payments, as indicated in the Table of Terms, of principal and interest, (b) if
no interest only payments are indicated in the Table of Terms for such Advance,
that number of months as indicated in the Table of Terms for such Advance of
monthly installment payments of principal and interest, or (c) that number of
months of interest only payments as indicated in the Table of Terms for such
Advance followed by the outstanding principal amount of such Advance due on the
last day of the last month of the Loan Term for such Advance. All payments are
payable on the first day of each month through the last payment date (unless
that date falls on a day that is not a Business Day in which event such payment
shall be due on the previous Business Day). The outstanding balance of each
Advance shall be due and payable in full in immediately available funds on the
Maturity Date (as defined in the Promissory Notes for such Advance), if not
sooner paid in full. Interest. The principal balance of each Promissory Note
shall accrue interest at the percentage per year as indicated in the Table of
Terms, and shall be computed daily on the basis of a year consisting of 360 days
for the actual number of days occurring in the period for which such interest is
payable, and interest shall accrue in advance from the Advance Date. In the
event that the Prime Rate is changed from time to time during the term of this
Agreement, the applicable rate of interest for the outstanding principal balance
of the Advances shall be increased or decreased, effective as of the day the
Prime Rate is changed, by an amount equal to such change in the Prime Rate.
Interim Payment. In the event an Advance is made on any day other than the first
day of the month, You shall make payment to Lenders on the Advance Date in an
amount equal to the per diem interest for the time from the Advance Date through
and including the last day of the month in which the Advance is funded. Fees.
You shall pay to Lenders (or in the case of Audits and Inspections, each of Us)
the following fees and expenses: Þ Facility Fees. On or before the Commitment
Date, or upon availability of additional Commitment Amounts, as the case may be,
the respective Facility Fee as indicated in the Table of Terms. Þ End of Term
Payment. Upon the earlier of the expiration of the Loan Term or last payment
date for any Promissory Note, the End of Term Payments as indicated in the Table
of Terms. Þ Audits and Inspections. Field audit charges in the amount of $800
per diem per auditor (or the then prevailing rate charged by Collateral Agent or
the applicable Lender, whichever is greater) plus actual reasonable and
documented out-of-pocket expenses, in connection with one field examination per
year (or more if a Default or Event of Default has occurred and is continuing)
conducted in accordance with this Agreement. In addition, all reasonable
documented legal fees and expenses incurred in connection with the annual legal
review by Collateral Agent of this Agreement, the Loan Documents and Collateral.
Þ Prepayment Fee. An additional prepayment premium (“Prepayment Fee”) shall be
payable as follows for prepayment of any Advance (other than Advances under
Option A through Option E): (a) If prepaid in months 1-18 following the Advance
Date for such Advance: 1.5% of the outstanding balance of such Advance; and (b)
If prepaid after month 18 following the Advance Date for such Advance, no
additional prepayment premium shall be due. SECTION 14.Re-Borrowing. Except with
respect to Advances made under Option A through Option E, any amounts that You
repay on the Advances may not be re-borrowed. Advances made under Option A
through Option E, may be repaid and re-borrowed until the last day of the
applicable Availability Period. Flex-Option. During the Availability Period,
with regard to Advances under the respective Commitment Amount, upon Your
written request, which request may be approved by each Lender in its sole
discretion (it being understood that all Lenders must approve any such request),
and so long as no Default or Event of Default has occurred and is continuing,
You may request for any outstanding Advance under such Commitment Amount to
elect one of the other payment structures under the Advance Options of the Table
of Terms reduced by the number of months that have expired on the Advance under
the current Option. Such request must be received no later than the 15th of any
given month. In the event all Lenders consent to the flex-option request, You
agree to execute an amendment to the Promissory Note for such Advance evidencing
the new payment Option elected. The Lenders’ agreement to consider providing the
extension of flex-option is not, and is not to be construed as, a commitment,
offer, or agreement to provide such flex-option. 10



--------------------------------------------------------------------------------



 
[exhibit102firstamendment016.jpg]
Interest Rate Adjustment. The Part 1 and Part 2 Commitment Amount Interest Rates
will be adjusted as follows: if You consummate Your initial public offering
(“IPO”) on or before December 31, 2020 in which You obtain net offering
proceeds, after deduction of all fees and commissions, of not less than
$100,000,000, then effective the first month following such consummation, for
the purpose of interest accrual from and after such consummation, the Interest
Rate on all outstanding Advances shall be reduced by one percent (1%). IPO
Reduced Payment Option. If as of any date during the Loan Term, (i) You are
current on all payments that had been due and payable through such date, and
(ii) no Default or Event of Default has occurred and is continuing as of such
date, then You, at Your sole option and election, may provide Us with the
following: SECTION 1. SECTION 2.(a) written notice of Your planned IPO (the “IPO
Notice”); SECTION 3.(b) evidence in the form of the filing of an S-1
registration statement contemplating an IPO from which You reasonably expect to
obtain gross proceeds of not less than $100,000,000, and retention of at least
one underwriter; and SECTION 4.(c) receipt by Us of a fee equal to 1% of the
outstanding principal amounts for all Advances then outstanding. SECTION 5.
SECTION 6.As of the first day of the month following the satisfaction of each of
the conditions set forth in the preceding sentence, then the following shall
occur: SECTION 7. SECTION 8.(A) the monthly installments of principal and
interest that would otherwise be due and payable under the applicable Advance
shall be reduced to an amount that is one-half of the amount that would
otherwise be due and payable under such Advance for a period equal to the lesser
of (1) the remaining term of such Promissory Note or (2) six months (the
“Reduced Payment Period” and such amount, the “Reduced Payment Amount”); SECTION
9.(B) at Your option, the deferred principal and interest may be paid (1) on the
last day of the Reduced Payment Period or (2) over the remaining Loan Term. In
no event shall the Maturity Date of any applicable Promissory Note be extended;
and SECTION 10.(C) amended and restated Promissory Notes shall be issued by You
in favor of Us to evidence these reduced payment amounts and the repayment of
the deferred amounts elected by You. SECTION 11.Pro Rata Payments. All payments
on account of any Advance (whether of principal, interest, interim payment, fees
or otherwise) shall be payable to Lenders based on their respective Pro Rata
Shares. Miscellaneous. Payments are due electronically by automatic debit
through Automated Clearing House (ACH) payment on or before the first day of
each month. You agree to fill out and execute the electronic funds
transfer/automatic debit Authorization forms that We provide. If We do not
receive any payments from You within two (2) Business Days after they are due,
You will pay the applicable Person a late charge on the overdue amount. The late
charge will be equal to five percent (5%) of the amount due for each month not
paid when due and until such time as payment is received. All payments shall be
free and clear of any taxes, withholdings, duties, impositions or other charges,
to the end that each of Us will receive the entire amount of any Secured
Obligations payable to Us under this Agreement, regardless of the source of
payment. Any interest not paid when due shall be compounded by becoming a part
of the Secured Obligations, and such interest shall then accrue interest at the
rate then applicable under this Agreement and the applicable Promissory Note.
10. INSURANCE SECTION 12.So long as there are any Secured Obligations
outstanding (other than inchoate indemnity obligations), You shall carry and
maintain commercial general liability insurance, against risks customarily
insured against in Your line of business. All such insurance shall be in form,
with companies, and in amounts reasonably acceptable to Us (it being understood
that the coverage levels and insurance providers as in effect on the Closing
Date are satisfactory to Us). Such risks shall include the risks of bodily
injury, including death, property damage, personal injury, advertising injury,
and contractual liability. You must maintain a minimum of One Million Dollars
($1,000,000) of commercial general liability insurance for each occurrence. So
long as there are any Secured Obligations outstanding (other than inchoate
indemnity obligations), You shall also carry and maintain insurance upon the
Collateral, insuring against all risks of physical loss or damage howsoever
caused, including the perils of fire, windstorm, flood, and earthquake, in an
amount not less than the full replacement cost of the Collateral. You shall also
carry and maintain a fidelity insurance policy in an amount not less than One
Million Dollars ($1,000,000) as a policy limit. SECTION 13.You shall submit to
Us certificates of insurance, which reflect Your compliance with Your insurance
obligations in the above paragraph and the obligations contained in this
Section. Your insurance certificate shall state 11



--------------------------------------------------------------------------------



 
[exhibit102firstamendment017.jpg]
that We are an additional insured for commercial general liability, an
additional insured and a lender loss payee for all risk property damage
insurance, and a loss payee for fidelity insurance. Attached to the certificates
of insurance will be additional insured endorsements for liability and lender’s
loss payable endorsements for all risk property damage insurance and fidelity
insurance. SECTION 14.The certificates of insurance will state that the coverage
evidenced is primary and non-contributory to any insurance or Our
self-insurance, and will further state that a waiver of subrogation in favor of
Us has been agreed to. All certificates of insurance will provide for a minimum
of thirty (30) days advance written notice to Us of cancellation. Any failure by
Us to scrutinize such insurance certificates for compliance is not a waiver of
any of Our rights, all of which are reserved. 11. REPRESENTATIONS AND WARRANTIES
FROM YOU You represent and warrant that: Þ Collateral Title. You own all right,
title and interest in and to the Collateral, free of all Liens whatsoever,
except for Permitted Liens. Þ Granting of Lien. You have the full power and
authority to, and do grant and convey to Collateral Agent, a Lien on the
Collateral as security for the Secured Obligations, free of all Liens other than
Permitted Liens and shall execute such notices, assignments, and control
agreements, in connection herewith as We may reasonably request to perfect and
obtain the priority of Collateral Agent’s Lien on the Collateral. Except for
Permitted Liens, the Collateral is not subject to any Liens. You are not
presently a party to, nor bound by, any material lease, license, contract or
agreement which prohibits You or any of Your Subsidiaries from granting a Lien
on such lease, license, contract or other agreement (to the extent such
prohibition is enforceable under applicable law). Þ Due Organization. You are a
corporation duly organized, legally existing and in good standing under the laws
of the State of Delaware with corporate organization number 5421106 for CASPER
SLEEP INC., State of Delaware with corporate organization number 7015371 for
CASPER SLEEP RETAIL LLC and State of Delaware with corporate organization number
5929920 for CASPER SCIENCE INC and are duly qualified as a foreign corporation
in all jurisdictions in which the nature of Your business or location of Your
properties require such qualifications and where the failure to be qualified
could reasonably be expected to have a Material Adverse Effect. Þ Authorization,
Validity and Enforceability. Your execution, delivery and performance of the
Promissory Notes, this Agreement, all financing statements, all other Loan
Documents, and all Excluded Agreements, (i) have been duly authorized by all
necessary corporate action, and (ii) will not result in the creation or
imposition of any Lien upon the Collateral, other than the Liens created by this
Agreement and the other related Loan Documents. The person or people executing
this Agreement and other Loan Documents are duly authorized to do so, and the
Loan Documents executed by or on behalf of any of You and each term and
provision thereof are Your legal, valid and binding obligations, enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization or other similar laws generally affecting the
enforcement of the rights of creditors and equitable principles (regardless of
whether enforcement is sought in equity or at law). Þ Litigation. Except as set
forth in Schedule 1, there are no actions, suits or proceedings at law or in
equity or by or before any governmental authority now pending or, to the
knowledge of any of You, threatened in writing against or affecting any of You
or any of the business, property or rights of any of You (i) which involve any
Loan Document or Excluded Agreement or (ii) could reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect. Þ
Compliance with Applicable Laws. None of You are in violation of any law, rule
or regulation or in default with respect to any judgment, writ, injunction or
decree of any governmental authority, where such violation or default could
reasonably be expected to result in a Material Adverse Effect. Þ Conflict.
Neither this Agreement nor any other Loan Document (a) violates any provisions
of the articles or certificate of incorporation, or bylaws of any of You, or any
law, regulation, order, injunction, judgment, decree or writ to which any of You
are subject or (b) conflicts with or results in the breach or termination of,
constitutes a default under or accelerates or permits the acceleration of any
performance required by, any material lease, agreement or other contract to
which any of You are a party or by which any of You or any of Your property is
bound. Þ Further Consent. The execution, delivery and performance of this
Agreement and the other Loan Documents do not require the consent or approval of
any other Person, including any regulatory authority, or governmental body of
the United States or any State or any political subdivision of the United States
or any state. 12



--------------------------------------------------------------------------------



 
[exhibit102firstamendment018.jpg]
Þ Material Adverse Effect. Since December 31, 2018, no event that has had or
could reasonably be expected to have a Material Adverse Effect has occurred or
is continuing. Þ Other Defaults. None of You is in default in any manner under
any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which any of You
are a party or by which any of You or any of the properties or assets of any of
You are or may be bound, in each case where such default could result in an
event which, individually or together with any other event, could reasonably be
expected to have a Material Adverse Effect. Þ Other Agreement. None of You is a
party to any agreement or instrument or subject to any corporate restriction
that has resulted or could reasonably be expected to result in a Material
Adverse Effect. Þ Information Correct. No information, report, Advance Request,
financial statement, exhibit or schedule furnished by or on behalf of any of You
to Us in connection with the negotiation of any Loan Document contains or will
contain any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements, in the light of
circumstances under which they were, are or will be made, not misleading (it
being recognized by Us that projections and estimates as to future events are
not to be viewed as facts and that the actual results during the period or
periods covered by any such projections and estimates may differ materially from
projected or estimated results). Þ Filing of Taxes. You have filed all federal,
state and material local tax returns required to be filed by You (or filed
appropriate extensions for the filing of such returns), except to the extent
such failure to file has not resulted in the creation of a Lien. Subject to
Section 12, Paragraph “Taxes”, You have fully paid or You have reserved for and
are contesting in good faith all taxes or installments (including any interest
or penalties except if such taxes, assessments, deposits and contributions do
not, individually or in the aggregate, exceed Two Hundred Fifty Thousand Dollars
($250,000). You have fully paid or reserved for and are contesting in good faith
all tax assessments that any of You have received for the 3 years preceding the
Closing Date except if such taxes, assessments, deposits and contributions do
not, individually or in the aggregate, exceed Two Hundred Fifty Thousand Dollars
($250,000). Þ ERISA Compliance. You have met the minimum funding requirements of
ERISA with respect to any employee benefit plans subject to ERISA. No event has
occurred resulting from the failure by any of You to comply with ERISA that is
reasonably likely to result in any of You incurring any liability that could
reasonably be expected to have a Material Adverse Effect. Þ Hazardous Waste.
None of the properties or assets of any of You has ever been used by any of You
or, to the knowledge of any of You, by previous owners or operators, in the
disposal of, or to produce, store, handle, treat, release, or transport, any
hazardous waste or hazardous substance other than in accordance with applicable
law; to the knowledge of any of You, none of the properties or assets of any of
You has ever been designated or identified in any manner pursuant to any
environmental protection statute as a hazardous waste or hazardous substance
disposal site, or a candidate for closure pursuant to any environmental
protection statute; no Lien arising under any environmental protection statute
has attached to any revenues or to any real or personal property owned by any of
You; and none of You have received a summons, citation, notice, or directive
from the Environmental Protection Agency or any other federal, state or other
governmental agency concerning any action or omission by any of You resulting in
the releasing, or otherwise disposing of hazardous waste or hazardous substances
into the environment. You have at all times operated Your business in compliance
in all material respects with all applicable provisions of federal, state and
local statutes and ordinances dealing with the control, shipment, storage or
disposal of hazardous materials or substances. Þ Operation of Business. You own,
possess, have access to, or can become licensed on reasonable terms under all
patents, patent applications, trademarks, trade names, inventions, franchises,
licenses, permits, computer software and copyrights necessary for the operation
of Your business as now conducted, with no known infringement of, or conflict
with, the rights of others. You have taken reasonable measures to avoid
liability from infringement by third parties using Your facilities, in
particular that You have complied with the requirements of the Digital
Millennium Copyright Act for notice and takedown, if applicable. You have at all
times operated Your business in compliance in all material respects with all
applicable provisions of the federal Fair Labor Standards Act, as amended. Þ
Trading with the Enemy Act; OFAC; Patriot Act. Neither You nor any of Your
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act or any enabling legislation or
executive order relating thereto. Neither You nor any of Your Subsidiaries is in
violation of (a) the Trading with the Enemy Act, (b) any of the foreign assets
control regulations of the United States Treasury 13



--------------------------------------------------------------------------------



 
[exhibit102firstamendment019.jpg]
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto, or (c) the Patriot Act. Þ
Investment Company Act. Neither You nor any of Your Subsidiaries are (a) an
"investment company" or is "controlled" by an "investment company", as such
terms are defined in, or subject to regulation under, the Investment Company Act
of 1940, (b) otherwise subject to any other regulatory scheme limiting its
ability to incur debt or requiring any approval or consent from, or registration
or filing with, any governmental authority in connection with Your or its
incurrence of debt, (c) and is not a “person” related to Us as described in
Sections 57(b) or 57(e) of the Investment Company Act of 1940. Þ Your
Information. Your present name, former names (if any) used in the past five (5)
years, locations, and other information are correctly and completely stated on
the Certificate of Perfection attached as Exhibit C, as updated from time to
time. Þ Intellectual Property. The Certificate of Perfection attached as Exhibit
C contains a true, correct and complete list of each of Your Patents,
Trademarks, Copyrights and Licenses, together with application or registration
numbers, as applicable, as updated from time to time. Þ Accounts. The
Certificate of Perfection attached as Exhibit C contains a true, correct and
complete list of (a) all banks and other financial institutions at which You
maintain Deposit Accounts and (b) institutions at which You maintain accounts
holding Investment Property owned by You, and such Certificate of Perfection
correctly identifies the name, address and telephone number of each bank or
other institution, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefore, as updated
from time to time. None of the account debtors or other Persons obligated on any
of the Collateral is a governmental authority covered by the federal Assignment
of Claims Act or like federal, state or local statute, rule, or law in respect
of such Collateral. 12. YOUR COVENANTS TO US SECTION 15.So long as the Secured
Obligations have not been Paid in Full, each of You covenants to the following:
Þ Legal Existence and Qualification. Each of You will maintain Your, and each of
Your Subsidiaries’, legal existence and good standing in Your and their
respective jurisdictions of formation or organization, and maintain
qualifications to do business in all jurisdictions in which the nature of Your
business or location of Your properties require such qualifications and where
the failure to be qualified could reasonably be expected to result in an event
which, individually or together with any other event, would have a Material
Adverse Effect. Þ Compliance with Laws. Each of You will, and will cause each of
Your Subsidiaries to, comply with all laws (including, without limitation,
environmental laws) rules, regulations applicable to, and all orders and
directives of any governmental or regulatory authority having jurisdiction over,
You, Your Subsidiaries or Your business, and with all material agreements to
which You or any of Your Subsidiaries are a party, except where the failure to
so comply could not reasonably be expected to have a Material Adverse Effect.
None of You nor any of Your Subsidiaries shall become an “investment company” or
controlled by an “investment company,” within the meaning of the Investment
Company Act of 1940, or become principally engaged in, or undertake as one of
Your important activities, the business of extending credit for the purpose of
purchasing or carrying margin stock, or use the proceeds of any loan for such
purpose. None of You, nor any Your Subsidiaries shall fail to meet the minimum
funding requirements of ERISA, permit a reportable event or prohibited
transaction, as defined in ERISA, to occur, or fail to comply in all material
respects with the Federal Fair Labor Standards Act. Þ Management Rights. Subject
to the limitations set forth under “Audits and Inspections”, each of You will
permit any of Our authorized representatives and Our attorneys and accountants
on reasonable notice to inspect, examine and make copies and abstracts of Your
books of account and records at reasonable times and during normal business
hours. In addition, We and Our agents, attorneys and accountants will have the
right to meet with the management and officers of any of You to discuss such
books of account and records at reasonable times and during normal business
hours. In addition, We will be entitled at reasonable times and intervals to
consult with and advise the management and officers of any of You concerning
significant business issues. Such consultations shall not unreasonably interfere
with Your business operations. The Parties intend that the rights granted here
shall constitute “management rights” within the meaning of 29 C.F.R Section
2510.3-101(d)(3)(ii), but that any advice, recommendations or participation with
respect to any business issues will not be deemed to give Us, nor be deemed an
exercise by Us or control over the management or policies of any of You.
Further, each Party represents and warrants that each Lender has offered to make
available to each of You “significant managerial assistances” (as defined in
Section 2(a)(47) of the Investment Company Act of 1940) and, to the extent You
accept such offer from 14



--------------------------------------------------------------------------------



 
[exhibit102firstamendment020.jpg]
any Lender, the scope, terms and conditions of such significant managerial
assistance shall be set forth in a separate agreement between You, the
applicable Lender and such Lender’s administrator. Þ Additional Documents and
Assurances. Each of You will from time to time execute, deliver and file, alone
or with Us, any security agreements, or other documents to perfect or give first
priority (subject to Permitted Liens that are specifically designated as being
senior in priority) to Collateral Agent’s Lien on the Collateral. Each of You
will from time to time obtain any instruments or documents as We may reasonably
request, and take all further action that may be reasonably necessary or
desirable, or that We may reasonably request, to carry out the provisions and
purposes of this Agreement or any other Loan Document or to confirm, perfect,
preserve and protect the Liens granted to Collateral Agent. In addition, each of
You authorize Collateral Agent to file at any time financing statements,
continuation statements, and amendments thereto and applications for
registration that (i) either specifically describe the Collateral or describe
the Collateral as all of Your assets or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the UCC of such jurisdiction, and (ii) contain any other
information required by the UCC or under the relevant jurisdiction for the
sufficiency of filing office acceptance of any financing statement, continuation
statement, or amendment or application for registration, including whether You
are an organization, the type of organization and any organizational
identification number (or equivalent information) issued to You, if applicable.
Each of You hereby appoint Collateral Agent as its lawful attorney-in-fact to
sign Your name on any documents necessary to perfect or continue the perfection
of any Lien regardless of whether an Event of Default has occurred until all
Secured Obligations have been Paid in Full. Collateral Agent’s foregoing
appointment as the attorney in fact for each of You, and all of Collateral
Agent’s rights and powers, coupled with an interest, are irrevocable until all
Secured Obligations have been Paid in Full. Þ Protection of Collateral Agent’s
Lien. Each of You will take or cause to be taken all actions necessary to
protect and defend Your title to the Collateral and Collateral Agent’s Lien on
the Collateral. Each of You shall at all times keep the Collateral, and the
assets and properties of each of Your Subsidiaries, free and clear from any
legal process or Liens whatsoever (except for Permitted Liens) and shall give Us
prompt written notice of any legal process affecting the Collateral or the
assets and properties of Your Subsidiaries, or any Liens on the Collateral or
the assets and properties of Your Subsidiaries (except for Permitted Liens). Þ
Maintenance of Properties. Each of You will maintain and protect Your
properties, assets and facilities (and those of Your Subsidiaries), including
Your equipment and fixtures, in good working order, repair and condition (taking
into consideration ordinary wear and tear) and from time to time make or cause
to be made all commercially reasonable repairs, renewals and replacements and
shall completely manage and care for Your property in accordance with prudent
industry practices. Þ Financial Statements. Each of You will provide monthly and
yearly financial statements in accordance with Section 18 of this Agreement, and
such financial statements will include reports of any material contingencies
(including commencement of any material litigation by or against You) of which
You know or should knowor any other occurrence that could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. Þ Audits
and Inspections. Upon Our request, each of You will, during normal business
hours, make the Inventory, Equipment, other Collateral, and books and records
concerning the Collateral (including software used in Your business) available
to Us for inspection at the place where it is located and shall make Your log
and maintenance records pertaining to the Inventory and Equipment available to
Us for inspection; provided that so long as no Event of Default has occurred and
is continuing, You shall only be responsible for the cost of one such audit and
inspection per calendar year. You will take all action necessary to correctly
and completely maintain such books, records, logs, and maintenance records. Þ
Taxes. Each of You will pay when due all of Your federal income taxes, all state
taxes imposed by each of Your states of organization and the state of Your
principal place of business and all of Your other material taxes, fees or other
charges of any nature whatsoever (together with any related interest or
penalties) imposed or assessed against any of You, Us or the Collateral or upon
Your ownership, possession, use, operation or disposition thereof or upon Your
rents, receipts or earnings arising therefrom (excluding taxes imposed on Us
based on Our net income or franchise taxes) in each case except if such taxes,
assessments, deposits and contributions do not, individually or in the
aggregate, exceed Two Hundred Fifty Thousand Dollars ($250,000). Each of You
shall file on or before the due date all federal, state and local tax returns
including personal property tax returns in respect to the Collateral on or
before the due date thereof, except if such taxes, assessments, deposits and
contributions do not, individually or in the aggregate, exceed Two Hundred Fifty
Thousand Dollars ($250,000). Notwithstanding the foregoing, each of You may
contest, in good faith and by appropriate proceedings, taxes, fees and other
charges for which You maintain adequate reserves in accordance with GAAP. 15



--------------------------------------------------------------------------------



 
[exhibit102firstamendment021.jpg]
Þ Intellectual Property. Each of You will: (a) use commercially reasonable
efforts to protect, defend and maintain the validity and enforceability of Your
Intellectual Property; (b) promptly advise Us in writing of material
infringements of Your Intellectual Property of which You have actual knowledge;
(c) not allow any Intellectual Property material to Your business to be
abandoned, forfeited or dedicated to the public without Our written consent; and
(d) give Us written notice of any applications or registrations of Your
Intellectual Property, including the date of such filings and the applicable
application or registration numbers within thirty (30) days after the end of
each calendar quarter. Þ Subsidiaries. If at any time, any of You create or
acquire any Subsidiary, You and such subsidiary will promptly notify Us of the
creation or acquisition of such new Subsidiary and take all such action as We
may reasonably require to cause such Subsidiary to guaranty the Secured
Obligations and grant to Collateral Agent a continuing pledge and security
interest in and to the assets of such Subsidiary, and You shall grant and pledge
to Collateral Agent (subject to the Lien granted to the Working Capital
LenderSenior Agent under the Working CapitalSenior Loan FacilityDocuments) a
first priority, perfected security interest in the stock, units or other
evidence of ownership of such Subsidiary. Notwithstanding the foregoing, a
Foreign Subsidiary that is not a Material Foreign Subsidiary shall not be
required to guaranty the Secured Obligations and none of You shall be required
to grant a Lien upon more than 65% of the equity interests of any Foreign
Subsidiary that is not a Material Foreign Subsidiary. Þ Dispositions, Liens and
Encumbrances. None of You will nor will You permit any of Your Subsidiaries to,
transfer, sell, assign, grant a security interest in, hypothecate, permit or
suffer to exist any Lien, or otherwise transfer any interest in or encumber any
portion of Your properties or assets (or those of any Subsidiary), including the
Intellectual Property, either voluntarily or involuntarily, without Our prior
written consent, other than: (a) Permitted Liens, (b) sales of Inventory in the
ordinary course of business, (c) non-exclusive licenses or non-perpetual
exclusive licenses with respect to geographic area, fields of use and customized
products for specific customers that would not result in a transfer of title of
the licensed property under applicable law, all given in the ordinary course of
Your business, (d) sales of worn-out or obsolete Equipment not financed by Us
provided that the fair market value of such Equipment does not exceed $100,000
in any fiscal year, and (e) bulk sales or other dispositions of Your inventory
not in the ordinary course of business, in all cases, at arm’s length, provided,
that such dispositions shall not exceed Five Million Dollars ($5,000,000) in the
aggregate in any fiscal year; and (f) so long as no Event of Default then exists
or would arise therefrom, the sale, transfer or other disposition of other
assets owned by You or any of Your Subsidiaries that do not in the aggregate
exceed Five Hundred ThousandOne Million Dollars ($500,0001,000,000) during any
fiscal year. In addition, none of You will, nor will You permit any of Your
Subsidiaries to, enter into any agreement with any Person (other than Us or the
Working Capital LenderSenior Agent) that restricts Your ability, or the ability
of any of Your Subsidiaries, to transfer, sell, assign, grant a security
interest in, hypothecate, permit or suffer to exist any Lien, or otherwise
transfer any interest in or encumber any portion of Your properties or assets or
those of any of Your Subsidiaries, including Your Intellectual Property, except
as otherwise permitted hereunder. Without limiting the generality of the
foregoing, none of You will sell, transfer, encumber or otherwise dispose of any
ownership interest that You may have in any Subsidiary (except as permitted
under the Working Capital Loan FacilitySenior Credit Agreement, subject to the
Working CapitalSenior Intercreditor Agreement). Þ Mergers or Acquisitions. None
of You will, nor will You permit any of Your Subsidiaries to, liquidate,
dissolve or enter into or consummate any Merger Event, and none of You will
acquire all or substantially all of the capital stock or property of another
Personenter into any Acquisition, except that you may enter into a Permitted
Acquisition subject to the terms hereunder or a Subsidiary (i) may merge into
any of You or another Subsidiary of You, or (ii) may liquidate or dissolve,
provided that its assets are transferred to You. Þ Compromise of Accounts.
Without Our prior written consent, none of You will (a) grant any material
extension of the time or payment of any of the Receivables, or General
Intangibles, except in the ordinary course of business and consistent with
customary industry practice, (b) to any material extent, compromise, compound or
settle the same for less than the full amount, except in the ordinary course of
business and consistent with customary industry practice, (c) release, wholly or
partly, any Person liable for the payment, or (d) allow any credit or discount
whatsoever other than trade discounts granted to You in the ordinary course of
Your business and consistent with customary industry practice. Þ Other
Indebtedness. None of You will, nor will You permit any of Your Subsidiaries to,
incur any Indebtedness without the prior written consent of Us other than
Indebtedness evidenced by this Agreement and the Permitted Indebtedness. Þ
Investments. None of You will, nor will You permit any of Your Subsidiaries to,
directly or indirectly make any Investment other than Permitted Investments. 16



--------------------------------------------------------------------------------



 
[exhibit102firstamendment022.jpg]
Þ Dividends and Distributions. None of You will, without Our prior written
consent, declare or pay any cash dividend or make a distribution on, or
repurchase or redeem, any class of stock, other than (a) pursuant to repurchase
plans upon an employee’s, consultant’s or director’s death or termination of
employment provided the aggregate amount of all such repurchases does not exceed
One Hundred Thousand Dollars ($100,000) per fiscal year, (b) dividends payable
solely in shares of Your common stock, (c) conversions of convertible securities
into other securities pursuant to the terms of such convertible securities, (d)
payments in cash in lieu of fractional shares upon conversion of convertible
securities or upon any stock dividend, stock split or combination or business
combination otherwise permitted by this Agreement, (d) acquisitions of Your
capital stock solely by issuance of capital stock, in connection with either
(i)deemed to occur upon the exercise of stock options or warrants by way of
cashless exercise, or (ii) in connection with the satisfaction of withholding
tax obligations related to the exercise of stock options, warrants or other
convertible or exchangeable securities if such capital stock represents a
portion of the exercise, conversion or exchange price thereof and repurchases of
capital stock deemed to occur upon the withholding of a portion of the capital
stock granted or awarded to a current or former officer, director, employee or
consultant to pay for the taxes payable by such Person upon such grant or award
(or upon vesting thereof), provided that, such payments pursuant to this clause
(d) shall not exceed an aggregate amount of Two Million, Five Hundred Thousand
Dollars ($2,500,000) in any fiscal year;, (e) any repurchase of the stock of
former employees, consultants, officers and directors pursuant to stock
repurchase agreements (i) in an aggregate amount not to exceed Five Hundred
ThousandOne Million Dollars ($500,0001,000,000) in any fiscal year so long as an
Event of Default does not exist prior to such repurchase or would not exist
after giving effect to such repurchase and (ii) in any amount where the
consideration for the repurchase is the cancellation of indebtedness owed by
such former employees to You regardless of whether an Event of Default exists
and (f) distributions the proceeds of which will be used to pay taxes imposed on
You and associated with Your membership in a consolidated, combined, or other
similar tax group. Þ Collateral Locations; Name Changes. None of You will
relocate, nor will You permit any Subsidiary to relocate, Your (or such
Subsidiary’s) chief executive office or principal place of business or store any
item of the Collateral (or assets of any such Subsidiary) within the United
States other than (a) locations where the aggregate original cost of Collateral
located as such location is less than $1,000,000 and (b) Inventory or other
assets in transit, unless: (i) You have given Us no less than fifteen (15) days
prior written notice, and (ii) You have obtained and shall maintain such
acknowledgments, consents, waivers and agreements from: (A) in the case of a
relocation of such chief executive office or principal place of business, the
landlord of Your Chief Executive Office, (B) in the case of other locations
within the United States where the original cost of such Collateral stored at
such locations exceeds $1,000,000, the owner or landlord (as applicable) with
respect to such location. Without limiting the foregoing, where the Collateral
located within the United States with an original cost of $1,000,000 or more for
any given location is covered by a negotiable Document (such as a warehouse
receipt), You shall deliver to Collateral Agent possession of such Document.
Notwithstanding the foregoing, to the extent a landlord waiver or bailee letter
has been provided to the Working Capital LenderSenior Agent for a location
(whether or not it falls into a category above), You shall provide Us with same.
None of You will change Your name without providing Us at least 30 days’ advance
written notice. None of You will change Your type of organization or legal
structure without Our prior written consent. Þ Line of Business. None of You
will engage in, nor will You permit any of Your Subsidiaries to engage in, any
business other than the businesses currently engaged in by You and Your
Subsidiaries or reasonably related thereto. Þ Change of Jurisdiction. None of
You will change Your state of organization unless You have obtained Our prior
written consent, which consent shall not be unreasonably withheld. You must give
Us no less than thirty (30) days prior written notice. Þ Deposit and Investment
Accounts. None of You will maintain, nor permit any of Your Subsidiaries to
maintain, any Deposit Accounts or accounts holding Investment Property owned by
any of You (or such Subsidiaries) except (i) accounts identified in the
Certificate of Perfection attached as Exhibit C with respect to which Collateral
Agent has a perfected security interest, (ii) accounts located outside of the
United States provided that the funds in such accounts shall not exceed
$2,500,000 in the aggregate as any time, (iii) accounts used exclusively used,
healthcare benefit claims and other benefit payments to or for the benefit of
any of Your employees established and used in the ordinary course of business,
(iv) any deposit account of any of You used solely for fiduciary or trust
purposes, including tax withholding accounts (to the extent maintained by any of
You solely for the purpose of maintaining or holding such tax withholding
amounts payable to applicable governmental authorities), (v) segregated deposit
accounts holding Cash and cash equivalents representing Liens securing
Indebtedness permitted pursuant to clauses (g) or (j) of the definition of
Permitted Indebtedness so long as such Liens are limited to Cash collateral
accounts in amounts no greater than 105% of the amount of such indebtedness 17



--------------------------------------------------------------------------------



 
[exhibit102firstamendment023.jpg]
(the accounts in the foregoing clauses (ii) and ,(iii), (iv) and (v)
collectively, the “Excluded Accounts”) and (vvi) other accounts with respect to
which Collateral Agent has a perfected security interest (subject to Permitted
Liens). You will give Us prior written notice of the creation of any Deposit
Accounts or accounts holding Investment Property. Þ Transactions with
Affiliates. None of You will directly or indirectly enter into or permit to
exist any material transaction with any of Your Affiliates except for (i)
transactions that are in the ordinary course of Your business, upon fair and
reasonable terms that are no less favorable to You than would be obtained in an
arm’s length transaction with a non-affiliated Person, (ii) equity financings
with Your existing investors that are not prohibited under this Agreement, (iii)
unsecured bridge financings with Your existing investors that are not prohibited
under this Agreement and that constitute Subordinated Indebtedness and are
evidenced by a subordination agreement on terms acceptable to Us in Our sole
discretion and (iv) transactions among You or Your Subsidiaries that are not
otherwise prohibited by this Agreement. None of You will directly or indirectly
make any payment or distribution on account of any intercompany liabilities or
indebtedness other than the type described in item (h) of the definition of
Permitted Indebtedness. Þ Indebtedness. You will not prepay, redeem or otherwise
satisfy in any manner prior to the scheduled repayment thereof any Indebtedness
for borrowed money (other than the Advances andSenior Indebtedness under the
Working Capital Loan Facility), and You shall not make or permit any payment on
any Permitted Convertible Indebtedness or Subordinated Indebtedness, except
under the terms of the subordination, intercreditor, or other similar agreement
to which such Subordinated Indebtedness is subject, or amend any provision in
any document relating to the Subordinatedsuch Indebtedness which would increase
the amount thereof or adversely affect the subordination thereof to Secured
Obligations owed to Us. Þ OFAC and Patriot Act. None of You will, directly or
indirectly, use the proceeds of the Advances, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, Affiliate, joint venture partner
or other Person, to fund any activities or business of or with any Person, or in
any country or territory, that, at the time of such funding, is the subject of
any sanctions administered by OFAC, or in any other manner that would result in
a violation of OFAC sanctions by any Person, including any Person participating
in any capacity in the Advances. You will not, and will not permit any of Your
Subsidiaries to, (a) be or become subject at any time to any law, regulation or
list of any governmental authority of the United States (including the OFAC
list) that prohibits or limits Us from making any Advance or extension of credit
to You or from otherwise conducting business with You, or (b) fail to provide
certificates or documentary or other evidence of Your identity as may be
requested by Us at any time to enable Us to verify Your identity or to comply
with any applicable law or regulation, including Section 326 of the Patriot Act
at 31 U.S.C. Section 5318. 13. YOU AGREE TO INDEMNIFY AND PROTECT US SECTION
16.You agree to indemnify and hold Us, Our officers, directors, employees,
agents, attorneys, representatives and shareholders (each, an “Indemnitee”)
harmless from and against any and all claims, costs, expenses, damages and
liabilities (including such claims, costs, expenses, damages and liabilities
based on liability in tort, including strict liability in tort but excluding any
taxes which shall be governed by Section 20), including reasonable attorneys'
fees and disbursements and other costs of investigation or defense (including
those incurred upon any appeal), that may be instituted or asserted against or
incurred by any Indemnitee as the result of credit having been extended,
suspended or terminated under this Agreement and the other Loan Documents or the
administration of such credit, or in connection with or arising out of the
transactions contemplated or any actions or failures to act in connection with,
or arising out of the disposition or utilization of the Collateral, excluding in
all cases, claims, costs, expenses, damages and liabilities to the extent
resulting from such Indemnitee’s gross negligence or willful misconduct or fraud
or bad faith. SECTION 17. 14. WHAT IS AN EVENT OF DEFAULT SECTION 18.The
occurrence of any one or more of the following events shall constitute an “Event
of Default” under this Agreement: Þ Payment. You do not pay any principal,
interest, fees, costs or other Secured Obligations under this Agreement, the
Promissory Notes or any of the other related Loan Documents on the due date; or
Þ Covenant. Any of You fail to perform any covenant or Secured Obligations under
this Agreement, the Promissory Notes or any of the other related Loan Documents,
and You fail to cure such breach (to the extent that such breach 18



--------------------------------------------------------------------------------



 
[exhibit102firstamendment024.jpg]
is capable of being cured) within ten (10) days after the earlier of (i) We give
You written notice or (ii) Your actual knowledge of such default; provided,
however, that if the default cannot by its nature be cured within the ten (10)
day period or cannot after diligent attempts by You be cured within such ten
(10) day period, and such default is likely to be cured within a reasonable
time, then You shall have an additional period (which shall not in any case
exceed thirty (30) days) to attempt to cure such default, and within such
reasonable time period the failure to cure the default shall not be deemed an
Event of Default (but no Advances shall be made during such cure period); or Þ
Misrepresentations. Any of You or any Person acting for any of You makes any
representation, warranty, or other statement now or later in this Agreement, any
other Loan Document, or any Excluded Agreement or in any writing delivered to Us
or to induce Us to enter this Agreement, any other Loan Document, or any
Excluded Agreement, and such representation, warranty, or other statement is
incorrect in any material respect when made, provided, however, that such
materiality qualifier shall not be applicable to any representation, warranty or
statement that already is qualified or modified by materiality in the text
thereof; or Þ Bankruptcy; Attachment; Other. Þ Any of You (i) assigns Your
assets for the benefit of Your creditors, (ii) becomes insolvent or becomes
unable to pay Your debts as they become due, or becomes unable to pay or perform
Your obligations under the Loan Documents or Excluded Agreements, (iii) files a
voluntary petition in bankruptcy, (iv) files any petition, answer, or document
seeking for itself any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation pertinent to such circumstances, (v) seeks or consents to or
acquiesces in the appointment of any trustee, receiver, or liquidator of itself
or of all or any substantial part of its assets or property, (vi) ceases
operation of Your business as Your business has normally been conducted, or
terminates substantially all of Your employees, or (vii) have Your directors or
majority shareholders take any action initiating any of the foregoing actions
described in this paragraph; or Þ Either (i) forty-five (45) days shall have
expired after the commencement of an involuntary action against any of You
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, without such action being dismissed or all orders or proceedings
thereunder affecting Your operations or the business being stayed; or (ii) a
stay of any such order or proceeding shall thereafter be set aside and the
action setting it aside shall not be timely appealed; or (iii) any of You shall
file any answer admitting or not contesting the material allegations of a
petition filed against You in any such proceedings; or (iv) the court in which
such proceedings are pending shall enter a decree or order granting the relief
sought in any such proceedings; or Þ Forty-five (45) days shall have expired
after the appointment, without Your consent or acquiescence, of any trustee,
receiver or liquidator of any of You or of all or any substantial part of the
properties of any of You without such appointment being vacated; or Þ Agreements
with Us. The occurrence of any default under any other Loan Document, any
Excluded Agreement, or any other agreement between any of You and/or any of Your
Subsidiaries and Us (other than any default embodied in or covered by any clause
of this Section 14) and such default continues for more than twenty (20) days
after the earlier of (i) We have given notice of such default to You, or (ii)
You have actual knowledge of such default; or Þ Other Agreements. The occurrence
of any default (other than any default embodied in or covered by any other
clause of this Section 14) that has not been cured or waived within any
applicable grace period under any lease, loan, or other agreement or obligation
of any of You involving any Indebtedness which aggregates more than
$1,000,0002,500,000; or Þ Judgments. The entry of (a) any judgment or
arbitration award against any of You involving a judgement or an award in excess
of $1,000,0002,500,000 or that could reasonably be expected to have a Material
Adverse Effect that is not covered by insurance by a solvent insurance carrier
that has confirmed coverage in writing, has not been, discharged, bonded or
stayed on appeal within thirty (30) days; or (b) any judgment or arbitration
award against You in which You are enjoined, restrained or in any way prevented
from conducting all or any material part of Your business or affairs; or Þ
Change of Control. Except as otherwise permitted under this Agreement, the
occurrence of any event or transaction, including the sale or exchange of
outstanding shares of Your capital stock or the capital stock of any of Your
Subsidiaries, or series of related events or transactions, resulting in (a) the
holders of such outstanding capital stock immediately before consummation of
such event or transaction, or series of related events or transactions, do not,
immediately after consummation of such event or transaction or series of related
events or transactions, retain, directly or indirectly, capital stock
representing at least 50% of the voting power of the surviving Person of such
event or transaction or series of related events or transactions, in each case
without regard to whether You or any of 19



--------------------------------------------------------------------------------



 
[exhibit102firstamendment025.jpg]
Your Subsidiaries are the surviving Person, (b) any Person or “group” (other
than a Person that is a stockholder on the Closing Date) shall obtain
“beneficial ownership” (as such terms are defined under Section 13d-3 of and
Regulation 13D under the Securities Exchange Act of 1934), either directly or
indirectly, of more than 40% of Your outstanding capital stock having the right
to vote for the election of directors under ordinary circumstances and such
Person or “group” beneficially owns more of such stock than the aggregate amount
held by Persons or “groups” that were held stock entitled to vote on the Closing
Date), or (c) except in connection with a transaction expressly permitted by
this Agreement, You cease to own and control all of the economic and voting
rights associated with all of the outstanding capital stock of Your
Subsidiaries. Notwithstanding anything to the contrary in this paragraph, Your
issuance of capital stock in an initial public offering or to venture capital or
private equity firms in connection with a bona fide round of equity financing
(including the conversion of Indebtedness in connection with such equity
financing) for capital raising purposes shall not be deemed an Event of Default
under this paragraph; or SECTION 19.Þ Investor Support. We have determined, in
Our good faith judgment, that it is the intention of Your current equity
investors to not continue to fund, or arrange for the funding of, You in the
amounts and timeframe reasonably necessary to enable You to satisfy the Secured
Obligations as they become due and payable; or SECTION 20.Þ Officers. The
individuals holding the offices of Your Chief Executive Officer, President, or
Chief Financial Officer as of the Closing Date shall for any reason cease to
hold such offices or be actively engaged in Your day-to-day management, unless
an interim replacement acceptable to Your board of directors is appointed within
ninety (90) days of such cessation and a non-interim successor acceptable to
Your board of directors is appointed within one hundred eighty (180) days of
such cessation; or Þ Guaranty Documents. (a) Any guaranty of any Secured
Obligations terminates or ceases for any reason to be in full force and effect;
(b) any Guarantor does not perform any obligation or covenant under any guaranty
of the Secured Obligations or any Event of Default occurs under any security
agreement or other agreement between Us and any Guarantor; (c) any event or
circumstance described in paragraphs 3 through 8 of this Section 14 occurs with
respect to any Guarantor, or (d) the death, liquidation, administration, winding
up, or termination of existence of any Guarantor (as applicable). 15. WHAT
HAPPENS UPON AN EVENT OF DEFAULT SECTION 21.If an Event of Default has occurred
and is continuing, We can at Our option (or in the case of the fourth and fifth
paragraphs below, Collateral Agent may), and without notice to any of You: Þ
Terminate Our commitment to make any future Advances under this Agreement; Þ
Terminate Our obligation to permit the principal, interest, fees, costs or other
amounts owed by You to Us to remain outstanding; Þ Recover all sums due and
accelerate and demand payment of all or any part of the principal, interest,
fees, costs or other amounts owed by any of You to Us and declare them to be
immediately due and payable (provided, that upon the occurrence of a default of
the type described in the fifth paragraph of Section 14 (i.e. “Bankruptcy;
Attachment; Other”), the Promissory Notes and all of the principal, interest,
fees, costs or other amounts owed by any of You to Us shall automatically be
accelerated and made immediately due and payable, in each case without any
further notice or act); Þ Settle or adjust disputes and claims directly with the
account debtors of any of You for amounts, upon terms and in whatever order that
Collateral Agent reasonably considers to be advisable; Þ Enter the premises of
any of You, without notice and process of law and in compliance with Your
security requirements, to remove and repossess the Collateral without being
liable to any of You for damages due to the repossession, except those resulting
from Our or Our assignees’ negligence and charge You for the cost of
repossession, storing and shipping the Collateral. With respect to any premises
that any of You own, You hereby grant to Collateral Agent a license to enter
into possession of such premises and to occupy the same, without charge, in
order to exercise any of Our rights or remedies provided herein, at law, in
equity, or otherwise; and Þ Pursue any other remedy permitted by law, equity or
otherwise. Þ Upon and after an Event of Default, the unpaid principal and
accrued interest on the Promissory Notes and Advances and all outstanding
principal, interest, fees, costs or other amounts owed by any of You to Us,
including all professional fees and expenses, shall thereafter bear interest at
the Default Rate. 20



--------------------------------------------------------------------------------



 
[exhibit102firstamendment026.jpg]
SECTION 22.If an Event of Default has occurred and is continuing, Collateral
Agent may exercise all rights and remedies with respect to the Collateral under
this Agreement or the other Loan Documents or otherwise available to it under
the UCC and other applicable law, including the right to release, hold, sell,
lease, liquidate, collect, realize upon, or otherwise dispose of all or any part
of the Collateral and the right to occupy, utilize, process and commingle the
Collateral. Upon the occurrence and during the continuation of an Event of
Default, each of You hereby grants to Collateral Agent a license and right, to
use, without charge, the labels, patents, copyrights, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any property of a similar nature of any of You, as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral. In connection with Our exercise of Our rights under this Agreement
and the other Loan Documents, each of the rights of any of You under all
licenses and all franchise agreements shall inure to Our benefit. All Our rights
and remedies shall be cumulative and not exclusive. SECTION 23.In addition to
the power of attorney granted by each of You to Collateral Agent in Section 12,
effective only upon the occurrence and during the continuance of an Event of
Default, each of You hereby irrevocably appoints Collateral Agent (and any of
its designated officers, agents, attorneys or employees) as Your true and lawful
attorney to: (a) send requests for verification of Receivables or notify account
debtors of its security interest in the Receivables; (b) endorse Your name on
any checks or other forms of payment or security that may come into its
possession; (c) sign Your name on any invoice or bill of lading relating to any
Receivable, drafts against account debtors, schedules and assignments of
Receivables, verifications of Receivables, and notices to account debtors; (d)
dispose of any Collateral; (e) make, settle, and adjust all claims under and
decisions with respect to Your policies of insurance; (f) settle and adjust
disputes and claims respecting the Accounts directly with account debtors, for
amounts and upon terms which Collateral Agent determines to be reasonable.
Collateral Agent’s appointment as the attorney in fact for each of You, and each
and every one of Collateral Agent’s rights and powers, being coupled with an
interest, is irrevocable until all of the Secured Obligations have been Paid in
Full. 16. WHAT HAPPENS IF YOU ARE IN DEFAULT AND WE EXERCISE OUR REMEDIES
SECTION 24.If an Event of Default has occurred and is continuing, Collateral
Agent may, at any time or from time to time, apply, collect, liquidate, sell in
one or more sales, lease or otherwise dispose of, any or all of the Collateral,
in its then condition or following any commercially reasonable preparation or
processing, in such order as it may elect. Any such sale may be made either at
public or private sale at the place of business of any of You or elsewhere. Each
of You agrees that any such public or private sale may occur upon Collateral
Agent’s ten (10) calendar days’ prior written notice to You. Collateral Agent
may require any of You to assemble the Collateral and make it available to it at
a place it designates that is reasonably convenient to it. The proceeds of any
sale, disposition or other realization upon all or any part of the Collateral
shall be applied in the following order of priorities: First, to Us in an amount
sufficient to pay in full Our costs and professionals’ and advisors’ fees and
expenses; Second, to Us in an amount equal to the then unpaid amount of all the
principal, interest, fees, costs or other amounts owed by any of You to Us, in
such order and priority as We may choose in Our sole discretion (provided that
all amounts applied to any category of Secured Obligations relating to the
Advances or other amounts that are based on Lenders’ Pro Rata Shares shall be
allocated between Lenders based on their respective Pro Rata Shares, and all
amounts applied to any other category of Secured Obligations shall be applied
pro rata to each of Us based on Our respective portion thereof); and Finally,
after the Payment in Full of the Secured Obligations, to any creditor holding a
junior Lien on the Collateral, or to any of You or Your representatives or as a
court of competent jurisdiction may direct. 17. CROSS-GUARANTY Cross-Guaranty.
Each of You hereby agrees that You are jointly and severally liable for, and
hereby absolutely and unconditionally guarantees to Us and Our respective
successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of all Secured Obligations owed or
hereafter owing to Us by the other of You. Each of You agrees that Your guaranty
obligation hereunder is a continuing guaranty of payment and performance and not
of collection, that Your obligations under this Section shall not be discharged
until payment and performance, in full, of the Secured Obligations has occurred,
and that Your obligations under this Section shall be absolute and
unconditional, irrespective of, and unaffected by: Þ the genuineness, validity,
regularity, enforceability or any future amendment of, or change in, this
Agreement, any other Loan Document or any other agreement, document or
instrument to which any of You are or may become a party; 21



--------------------------------------------------------------------------------



 
[exhibit102firstamendment027.jpg]
Þ the absence of any action to enforce this Agreement (including this Section)
or any other Loan Document or the waiver or consent by Us with respect to any of
the provisions thereof; Þ the existence, value or condition of, or failure to
perfect Our Lien against, any security for the Secured Obligations or any
action, or the absence of any action, by Us in respect thereof (including the
release of any such security); Þ the insolvency of any of You; or Þ any other
action or circumstances that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor. SECTION 25.Each of You shall be
regarded, and shall be in the same position, as principal debtor with respect to
the Secured Obligations guaranteed hereunder. SECTION 26.Waivers. Each of You
expressly waives all rights any of You may have now or in the future under any
statute, or at common law, or at law or in equity, or otherwise, to compel Us to
marshal assets or to proceed in respect of the Secured Obligations guaranteed
hereunder against the other of You, any other party or against any security for
the payment and performance of the Secured Obligations before proceeding
against, or as a condition to proceeding against, You. It is agreed among each
of You and Us that the foregoing waivers are of the essence of the transaction
contemplated by this Agreement and the other Loan Documents and that, but for
the provisions of this Section and such waivers, We would decline to enter into
this Agreement. SECTION 27.Benefit of Guaranty. Each of You agrees that the
provisions of this Section are for Our benefit and the benefit of Our respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Person and Us, the obligations of such Person
under the Loan Documents. SECTION 28.Waiver of Subrogation, Etc. Notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, and
except as set forth herein, each of You hereby expressly and irrevocably waives
any and all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification or set off and any and all defenses
available to a surety, guarantor or accommodation co-obligor. Each of You
acknowledges and agrees that this waiver is intended to benefit Us and shall not
limit or otherwise affect Your liability hereunder or the enforceability of this
Section, and that We and Our respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section. SECTION 29.Election of Remedies. If We may, under applicable law,
proceed to realize Our benefits under any of the Loan Documents giving Us a Lien
upon any Collateral, whether owned by any of You or by any other Person, either
by judicial foreclosure or by non-judicial sale or enforcement, We may, at Our
sole option, determine which of Our remedies or rights We may pursue without
affecting any of Our rights and remedies under this Section. If, in the exercise
of any of Our rights and remedies, We shall forfeit any of Our rights or
remedies, including Our right to enter a deficiency judgment against any of You
or any other Person, whether because of any applicable laws pertaining to
“election of remedies” or the like, each of You hereby consents to such action
by Us and waives any claim based upon such action, even if such action by Us
shall result in a full or partial loss of any rights of subrogation that any of
You might otherwise have had but for such action by Us. Any election of remedies
that results in the denial or impairment of any right of Ours to seek a
deficiency judgment against any of You shall not impair the respective
obligations of the rest of You to pay the full amount of the Secured
Obligations. In the event We shall bid at any foreclosure or trustee’s sale or
at any private sale permitted by law or the Loan Documents, We may bid all or
less than the amount of the Secured Obligations and the amount of such bid need
not be paid by Us but shall be credited against the Secured Obligations. The
amount of the successful bid at any such sale, whether We are or any other party
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral and the difference between such bid amount and the
remaining balance of the Secured Obligations shall be conclusively deemed to be
the amount of the Secured Obligations guaranteed under this Section,
notwithstanding that any present or future law or court decision or ruling may
have the effect of reducing the amount of any deficiency claim to which We might
otherwise be entitled but for such bidding at any such sale. Limitation.
Notwithstanding any provision herein contained to the contrary, the liability of
each of You under this Section (which liability is in any event in addition to
amounts for which You are primarily liable under this Agreement) shall be
limited to an amount not to exceed as of any date of determination the greater
of: (a) the net amount of the amounts advanced to the other of You under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
the other of You; and (b) the amount that could be claimed by Us from the other
of You under this Section without rendering such claim voidable or avoidable
under Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law after taking into account, among other things,
Your right of contribution and indemnification from the other of You under this
Section. 22



--------------------------------------------------------------------------------



 
[exhibit102firstamendment028.jpg]
Contribution with Respect to Guaranty Obligations. Þ To the extent that any of
You shall make a payment under this Section of all or any of the Secured
Obligations (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments then previously or concurrently made by such Person, exceeds
the amount that such Person would otherwise have paid if each of You had paid
the aggregate Secured Obligations satisfied by such Guarantor Payment in the
same proportion that such Person’s Allocable Amount (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of all of You as determined immediately prior to the making of
such Guarantor Payment, then, following Payment in Full of the Secured
Obligations, such Person shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, the other of You for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment. Þ As of any date of
determination, the “Allocable Amount” of any of You shall be equal to the
maximum amount of the claim that could then be recovered from such Person under
this section without rendering such claim voidable or avoidable under Section
548 of Chapter 11 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law. Þ This subsection is intended only to define the relative rights of
each of You and nothing set forth in this subsection is intended to or shall
impair the obligations of each of You, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including subsection “Cross-Guaranty” above. Nothing
contained in this subsection shall limit the liability of any of You to pay the
Advances made directly or indirectly to You and accrued interest, fees and
expenses with respect thereto, for which You shall be primarily liable. Þ The
Parties hereto acknowledge that the rights of contribution and indemnification
hereunder shall constitute assets of the Person to which such contribution and
indemnification is owing. Þ The rights of the indemnifying Persons against other
Persons under this subsection shall be exercisable upon the Payment in Full of
the Secured Obligations. Liability Cumulative. The liability of each of You
under this Section is in addition to and shall be cumulative with all
liabilities of each of You to Us under this Agreement and the other Loan
Documents to which You are a party or in respect of any Secured Obligations or
obligation of each of You, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary. 18. DOCUMENTS YOU WILL PROVIDE US SECTION 30.Upon
signing this Agreement You will provide Us with each of the following documents
on or before the Closing Date: Þ Executed originals of this Agreement, and all
other documents and instruments that We may reasonably require; Þ Executed
originals of the English Share Charge. Þ Secretary’s certificate of incumbency
and authority for each of You; Þ Certified copy of resolutions of each of Your
boards of directors approving this Agreement, the associated Warrant
Agreement(s) and the other Loan Documents and the transactions evidenced by this
Agreement, the associated Warrant Agreement(s) and the other Loan Documents; Þ
Certified copy of Certificate of Incorporation/Formation and By-Laws for each of
You, as amended through the Closing Date; Þ A certificate of good standing from
the State of incorporation of each of You, and similar certificates from all
other jurisdictions where any of Your Subsidiaries do business and where the
failure to be qualified, individually or collectively, could reasonably be
expected to have a Material Adverse Effect; Þ Certified copy resolutions of the
board of directors and shareholders of the English Subsidiary approving
amendments to the English Subsidiary’s articles of association; Þ A certificate
of the director of the English Subsidiary confirming, amongst other things (i)
the up to date shareholding of the English Subsidiary and (ii) either: 23



--------------------------------------------------------------------------------



 
[exhibit102firstamendment029.jpg]
Þ a statement confirming that: SECTION 31. § each member of the group has
complied with the relevant timeframe with any notice it has received pursuant to
Part 21A of the Companies Act 2006 from You; and § no "warning notice" or
"restrictions notice" (in each case as defined in Schedule 1B of the Companies
Act 2006) has been issued in respect of those shares, together with a copy of
the "PSC register" (within the meaning of section 790C(10) of the Companies Act
2006) of the English Subsidiary, which is certified by an authorised signatory
of the English Subsidiary to be correct, complete and not amended or superseded
as at a date no earlier than the date of this Agreement; or Þ a certificate of
an authorised signatory of the English Subsidiary certifying that it is not
required to comply with Part 21A of the Companies Act 2006;= Þ Original share
certificate(s) to the extent not held by the Working Capital LenderSenior Agent
and undated stock transfer forms in respect of the English Subsidiary’s shares;
Þ Receipt by Us from You of a bona-fide executed term sheet in which You have
agreed to issue and sale additional shares of Your preferred stock for aggregate
gross cash proceeds of at least $25,000,000 (excluding any amounts received upon
conversion or cancellation of indebtedness). Þ Your budget and business plan of
the current fiscal year; Þ Executed Certificate of Perfection, attached as
Exhibit C; Þ Executed Managerial Assistance Acknowledgement Letter, attached as
Exhibit F; Þ Executed original of the Collateral Agency Agreement, executed by
Us; Þ A favorable written opinion of Your legal counsel, addressed to Us and
dated on the Closing Date, covering such matters relating to You and the Loan
Documents as We shall reasonably request; and Þ Any such other documents as We
may reasonably request. SECTION 32.You will provide Us with each of the
following documents on or before the Commitment Date: Þ Payment of the Facility
Fee for the Commitment Amount as denoted in the Table of Terms; SECTION 33.Until
Payment in Full of the Secured Obligations, each of You shall provide Us with:
SECTION 34.Financial Statements. Within thirty (30) days after the end of each
month, You will provide Us with (a) a consolidated, unaudited income statement,
statement of cash flows, and an unaudited balance sheet prepared in accordance
with GAAP (except for the absence of footnotes and subject to year-end
adjustments) accompanied by a report detailing any material contingencies, and
(b) copies of all board packages delivered to the board of directors of any of
You in connection with board meetings or otherwise which may be redacted for
highly confidential information and protected and privileged information. Within
one hundred eighty (180) days of the end of each fiscal year end, You will
provide Us with audited financial statements prepared on a consolidated basis
accompanied by an audit report and an unqualified opinion of an independent
certified public accountant. Within five (5) Business Days of approval thereof
by Your board of directors, but in any event no later than sixty (60) days
following the end of each fiscal year, each of You will provide Us a budget and
business plan for the next fiscal year. Each of You will provide Us any
additional information (including, but not limited to, tax returns, income
statements, balance sheets and names of principal creditors) as We reasonably
believe are necessary to evaluate the continuing ability of each of You to meet
Your financial obligations to Us. These statements should be emailed to Us at
financials@triplepointcapital.com, or upon Our prior approval, sent by facsimile
or mail to Us at the address listed in the Table of Terms. Following Your
initial public offering, if applicable, any financial statement required to be
furnished pursuant to this Section 18 shall be deemed to have been furnished on
the date on which You have filed such financial statement with the U.S.
Securities and Exchange Commission and is available on the EDGAR website on the
Internet at www.sec.gov or any successor government website that is freely and
readily available to Us without charge provided, that You shall give notice of
any such filing to Us. Notwithstanding the foregoing, the Borrower shall deliver
paper or electronic copies of any such financial statement to the Us if We
request You to furnish such paper or electronic copies until written notice to
cease delivering such paper or electronic copies is given by Us. 24



--------------------------------------------------------------------------------



 
[exhibit102firstamendment030.jpg]
Other Information. (a) Within five (5) Business Days after the closing of any
equity financing, or extension of an existing round of equity financing,
occurring after the Closing Date, in which You issue preferred stock or other
securities You will provide Us with copies of the fully executed equity
financing documents, including without limitation the related stock purchase
agreement, investors rights agreement, voting agreement, amended or restated
Certificates of Incorporation, current capitalization table and other related
documents and (b) within thirty (30) days after completion You shall provide Us
with any 409A Valuation Reports or other similar reports prepared for You.
SECTION 35.Certificate of Compliance. Within five (5) Business Days after the
end of each calendar quarter, each of You will provide Us with a Certificate of
Compliance in the form attached as Exhibit D. 19. [RESERVED] SECTION 36.This
section reserved. 20. OTHER LEGAL PROVISIONS YOU WILL ABIDE BY SECTION
37.Continuation of Security Interest. This is a continuing agreement and the
grant of the security interest and Lien hereunder or any other Loan Document
shall remain in full force and effect and all of Our rights, powers and remedies
shall continue to exist until the Payment in Full of all Secured Obligations. We
shall file a termination statement or discharge document, as applicable, and
provide proof of filing to You promptly (and in any event within five (5)
Business Days) after the Payment in Full of the Secured Obligations, reassigning
to You, without recourse except for Our acts, the Collateral and all rights
conveyed hereby and returning possession of the Collateral to You. Our rights,
powers and remedies shall be in addition to all rights, powers and remedies
given by statute or rule of law and are cumulative. The exercise of any one or
more of the rights, powers and remedies provided herein or in any other Loan
Document shall not be construed as a waiver of or election of remedies with
respect to any of Our other rights, powers and remedies. SECTION 38.Entire
Agreement. This Agreement and associated Promissory Notes supersede all other
oral or written agreements or understandings between the Parties concerning the
transactions contemplated hereby. ANY AMENDMENT OF THIS AGREEMENT OR A
PROMISSORY NOTE MAY ONLY BE ACCOMPLISHED THROUGH A DOCUMENT WITH SIGNATURES FROM
EACH OF THE PARTIES TO SUCH DOCUMENT (AND FOR THE AVOIDANCE OF DOUBT, ANY
AMENDMENT OF ANY PROMISSORY MUST BE EXECUTED BY THE LENDER TO WHICH SUCH
PROMISSORY NOTE WAS ISSUED). SECTION 39.Headings. Headings used in this
Agreement are for reference and convenience of the Parties only and shall have
no substantive effect in the interpretation of this Agreement. No Waiver. No
action taken by Us or You will be deemed to constitute a waiver of compliance
with any representation, warranty or covenant contained in this Agreement or
Promissory Note. The waiver by Us of a breach of any provision of this Agreement
or a Promissory Note will not operate or be construed as a waiver of any
subsequent breach. Survival of Obligations. The indemnification, obligations,
representations and warranties contained in this Agreement, any Promissory Note
or in any document delivered in connection with those agreements are for the
benefit of the Parties and survive the execution, delivery, expiration or
termination of this Agreement. Tax Indemnification. You agree to pay, and to
hold Us harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all excise, sales, or other similar taxes
(excluding taxes imposed on or measured by net income (however denominated),
franchise taxes, branch profits taxes, or taxes) that may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement. Any withholding
taxes paid by You with respect to obligations You owe to Us under this
Agreement, any Note and the Warrant Agreements shall be treated as paid by You,
to Us, for all purposes of the applicable agreements provided such taxes are
remitted to the appropriate governmental authority. SECTION 40.Successors and
Assigns. The provisions of this Agreement and the other Loan Documents shall
inure to the benefit of and be binding on each of You and Your permitted assigns
(if any). None of You shall assign Your obligations under this Agreement, the
Promissory Notes or any of the other Loan Documents without Our express prior
written consent, and any such attempted assignment shall be void and of no
effect. Each of You acknowledges and understands that We may sell and assign all
or part of Our respective interests hereunder and under the Promissory Note(s)
and all other related Loan Documents to any person or entity to be known as
assignee. After such assignment the term “We,” “Us,” and “Our” (and “Lender” if
the assignor is assigning any of its interests as a Lender, and “Collateral
Agent” if the assignor is the Collateral Agent) as used in the Loan Documents
will mean and include such assignee, and such assignee will be vested with all
Our rights, powers and remedies hereunder (including, as applicable, as a Lender
or 25



--------------------------------------------------------------------------------



 
[exhibit102firstamendment031.jpg]
as Collateral Agent) and shall have Our duties with respect to the interest that
each of You have granted Us (including, as applicable, as a Lender or as
Collateral Agent); but with respect to any such interest not so transferred, We
shall retain all rights, powers and remedies. No such assignment will relieve
any of You of any of Your obligations. We agree that in the event of any
transfer of the Promissory Note(s), We will denote on the Promissory Note a
notation as to the portion of the principal and interest of the Promissory
Note(s), which shall have been paid at the time of such transfer and the date of
the transfer. SECTION 41.Consent To Jurisdiction And Venue. All judicial
proceedings arising in or under or related to this Agreement, the Promissory
Notes or any of the other Loan Documents may be brought in any state or federal
court of competent jurisdiction located in the State of California. By execution
and delivery of this Agreement, each Party hereto generally and unconditionally:
(a) consents to personal jurisdiction in San Mateo County, State of California;
(b) waives any objection as to jurisdiction or venue in San Mateo County, State
of California; (c) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement, the
Promissory Notes or the other Loan Documents. Service of process on any Party
hereto in any action arising out of or relating to this Agreement shall be
effective if given in accordance with the requirements for notice set forth in
this Section, and shall be deemed effective and received as set forth therein.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of either Party to bring proceedings
in the courts of any other jurisdiction. SECTION 42.Mutual Waiver Of Jury Trial;
Judicial Reference. Because disputes arising in connection with complex
financial transactions are most quickly and economically resolved by an
experienced and expert person and the Parties wish applicable state and federal
laws to apply (rather than arbitration rules), the Parties desire that their
disputes be resolved by a judge applying such applicable laws. EACH OF THE
PARTIES SPECIFICALLY WAIVES ANY RIGHT THEY MAY HAVE TO TRIAL BY JURY OF ANY
CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY
OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY ANY OF YOU AGAINST US OR OUR
ASSIGNEE OR BY US OR OUR ASSIGNEE AGAINST ANY OF YOU. IN THE EVENT THAT THE
FOREGOING JURY TRIAL WAIVER IS NOT ENFORCEABLE, ALL CLAIMS, INCLUDING ANY AND
ALL QUESTIONS OF LAW OR FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF
ANY PARTY, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE
OF CIVIL PROCEDURE (“REFERENCE”). THE PARTIES SHALL SELECT A SINGLE NEUTRAL
REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE. IN THE EVENT THAT THE
PARTIES CANNOT AGREE UPON A REFEREE, THE REFEREE SHALL BE APPOINTED BY THE
COURT. THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE COURT. NOTHING IN
THIS SECTION SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE LAWFUL
SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES.
THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE
REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING
TO THE APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS SECTION. THE
PARTIES ACKNOWLEDGE THAT THE CLAIMS WILL NOT BE ADJUDICATED BY A JURY. THIS
WAIVER EXTENDS TO ALL SUCH CLAIMS, INCLUDING CLAIMS THAT INVOLVE PERSONS OTHER
THAN ANY OF YOU AND US; CLAIMS THAT ARISE OUT OF OR ARE IN ANY WAY CONNECTED TO
THE RELATIONSHIP BETWEEN YOU AND US; AND ANY CLAIMS FOR DAMAGES, BREACH OF
CONTRACT, SPECIFIC PERFORMANCE, OR ANY EQUITABLE OR LEGAL RELIEF OF ANY KIND,
ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OF THE EXCLUDED
AGREEMENTS. 26



--------------------------------------------------------------------------------



 
[exhibit102firstamendment032.jpg]
SECTION 43.Professional Fees. Each of You promises to pay or reimburse on
demand, any and all reasonable professional fees and expenses incurred by Us
whether before or after the execution of this Agreement in connection with or
related to: the Loan Documents, the Excluded Agreements, or the Secured
Obligations; the administration, collection, or enforcement of the Secured
Obligations; amendment or modification of the Loan Documents and the Excluded
Agreements; any waiver, consent, release, or termination under the Loan
Documents or Excluded Agreements; the protection, preservation, sale, lease,
liquidation, inspection, audit or disposition of, or other action related to,
the Collateral or the exercise of remedies with respect to the Collateral; or
any legal, litigation, administrative, arbitration, or out of court proceeding
in connection with or related to any of You or the Collateral, and any appeal or
review thereof; and any bankruptcy, restructuring, reorganization, assignment
for the benefit of creditors, workout, foreclosure, or other action related to
any of You, the Collateral, the Loan Documents, or the Excluded Agreements,
including representing Us in any adversary proceeding or contested matter
commenced or continued by or on behalf of the estate of any of You, and any
appeal or review thereof. Our professional fees and expenses shall include fees
or expenses for Our attorneys, accountants, auditors, auctioneers, liquidators,
appraisers, investment advisors, environmental and management consultants, or
experts engaged by Us in connection with the foregoing. The promise of each of
You to pay all of Our reasonable professional fees and expenses is part of the
Secured Obligations under this Agreement. Notwithstanding anything to the
contrary contained herein, You shall not be liable for any professional fees or
expenses incurred by Us to the extent (i) arising from any Indemnified Person’s
gross negligence, violations or alleged violations of law or willful misconduct,
or (ii) arising in connection with Our assignment, sale or participation of all
or any portion of Our rights and obligations under this Agreement, Loan
Documents or any Excluded Agreement, unless such assignment or sale is in
connection with the exercise of Our remedies in connection with an Event of
Default that has occurred and is continuing. SECTION 44.Revival of Secured
Obligations. This Agreement and the Loan Documents shall remain in full force
and effect and continue to be effective if any petition is filed by or against
any of You for liquidation or reorganization, if any of You become insolvent or
make an assignment for the benefit of creditors, if a receiver or trustee is
appointed for all or any significant part of the assets of any of You, or if any
payment or transfer of Collateral is recovered from Us. The Loan Documents, the
Secured Obligations and Collateral Agent’s Lien on the Collateral shall continue
to be effective, or shall be revived or reinstated, as the case may be, if at
any time payment and performance of the Secured Obligations or any transfer of
Collateral to Us, or any part thereof is rescinded, avoided or avoidable,
reduced in amount, or must otherwise be restored or returned by, or is recovered
from, Us or by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment,
performance, or transfer of Collateral had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, avoided, avoidable,
restored, returned, or recovered, the Loan Documents and the Secured Obligations
shall be deemed, without any further action or documentation, to have been
revived and reinstated except to the extent of the full, final, and indefeasible
payment to Us in cash. Notices. Any notice, request or other communication to
any of the Parties by any other will be given in writing and deemed received
upon the earliest of (1) actual receipt, (2) three (3) days after mailing if
mailed postage prepaid by regular or airmail to Us or You, at the address set
out in the Table of Terms, and (3) one (1) day after it is sent by courier or
overnight delivery. Applicable Law. This Agreement and any Promissory Note will
have been made, executed and delivered in the State of California and will be
governed and construed for all purposes in accordance with the laws of the State
of California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction. Counterparts. This Agreement may
be executed in any number of counterparts, each of which will be deemed an
original, but all such counterparts together constitute one and the same
instrument. Signatures. This Agreement and any Promissory Note may be executed
and delivered by facsimile or transmitted electronically in either Tagged Image
Format Files (“TIFF”) or Portable Document Format (“PDF”) and, upon such
delivery, the facsimile, TIFF or PDF signature, as applicable, will be deemed to
have the same effect as if the original signature had been delivered to the
other party. Confidentiality. All financial information and other non-public
information (other than any such information contained in periodic reports filed
by any of You with the Securities and Exchange Commission) disclosed by any of
You to Us shall be considered confidential for purposes of this Agreement. In
handling any confidential information, We will exercise the same degree of care
that We exercise for Our own proprietary information, but disclosure of
information may be made (i) to Our subsidiaries or Affiliates in connection with
their business with any of You (provided they agree to abide by the provisions
hereof), (ii) to prospective transferees or purchasers of any interest in the
Loans (provided, however, We shall use best efforts in obtaining such
prospective transferee’s agreement of the terms of this provision and any
purchaser shall be agreeing to assume the obligations hereunder and therefore
agreeing to abide by the provisions hereof, including, without limitation, the
provisions of this Section), (iii) as We deem necessary or appropriate to any
bank, financial institution or other similar entity, provided, however, that
such bank, 27



--------------------------------------------------------------------------------



 
[exhibit102firstamendment033.jpg]
financial institution or other similar entity agrees in writing to maintain the
confidentiality of such information, (iv) to S&P, Moody’s, Fitch and/or other
ratings agency, as We deem necessary or appropriate, provided, however, that
such financial institution or ratings agency shall be informed of the
confidentiality of such, (v) as required by law, regulation, subpoena, or other
order, (vi) to the extent requested by any regulatory authority, (vii) as
required in connection with Our examination or audit and (viii) as We consider
appropriate exercising remedies under this Agreement after the occurrence and
during the continuation of an Event of Default. Confidential information does
not include information that either: (a) is in the public domain or in Our
possession when disclosed to Us, or becomes part of the public domain after
disclosure to Us, in each case through no fault of Our own; or (b) is disclosed
to Us by a third party, if We do not know that the third party is prohibited
from disclosing the information. Notwithstanding the above, each of You hereby
consents to the use by Us of the company name and logo of any of You for
advertising, promotional and marketing purposes only. Such use may reference the
type of credit facility but will not indicate the amount of the credit facility
without Your prior written approval. Working CapitalSenior Intercreditor
Agreement. This Agreement is subject to the Working CapitalSenior Intercreditor
Agreement by and between Us and the Working Capital Lender. 21. DEFINITIONS
SECTION 45.Capitalized terms used in this Agreement shall have the following
meanings: SECTION 46.“Account” means any “account,” as such term is defined in
the UCC, which any of You now own or acquire or in which any of You now hold or
acquire any interest and in any event, shall include, without limitation, all
accounts receivable, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper, Documents or Instruments) that any of
You now own, receive or acquire or belongs or is owed or becomes belonging or
owing to any of You (including, without limitation, under any trade name, style
or division thereof) whether arising out of goods sold or services that any of
You render or from any other transaction, whether or not the same involves the
sale of goods or services by any of You (including, without limitation, any such
obligation that may be characterized as an account or contract right under the
UCC) and all of any of Your rights in, to and under all purchase orders or
receipts now owned or acquired by any of You for goods or services, and all of
any of Your rights to any goods represented by any of the foregoing (including,
without limitation, unpaid seller's rights of rescission, replevin, reclamation
and stoppage in transit and rights to returned, reclaimed or repossessed goods),
and all monies due or to become due to any of You under all purchase orders and
contracts for the sale of goods or the performance of services or both by any of
You or in connection with any other transaction (whether or not yet earned by
performance on the part of any of You), now in existence or occurring,
including, without limitation, the right to receive the proceeds of said
purchase orders and contracts, and all collateral security and guarantees of any
kind given by any Person with respect to any of the foregoing. SECTION
47.“Acquisition” means, with respect to any Person (a) an investment in, or a
purchase of, a controlling interest in the capital stock or other equity
interests of any other Person, (b) a purchase or other acquisition of all or
substantially all of the assets or properties of, another Person or of any
business unit, division or line of business of another Person, or (c) any merger
or consolidation of such Person with any other Person or other transaction or
series of transactions resulting in the acquisition of all or substantially all
of the assets, or of any business unit, division or line of business of another
Person, or a controlling interest in the capital stock or other equity
interests, of any Person, in each case in any transaction or group of
transactions which are part of a common plan. SECTION 48.“Advance” has the
meaning given to it in Section 1. SECTION 49.“Advance Date” means, with respect
to each specific Advance, the day on which We make such Advance to You. SECTION
50.“Advance Request” means any request for an Advance to be executed and
delivered from time to time by You to Us in the form attached to this Agreement
as Exhibit B. SECTION 51.“Affiliate” means, with respect to any Person, any
Person that owns or controls directly or indirectly such Person, any Person that
controls or is controlled by or is under common control with such Person, and
each of such Person’s senior executive officers, directors, and partners, and
members. SECTION 52.“Agreement” has the meaning given to it in the Preamble.
SECTION 53.“Availability Period” has the meaning set forth in the Table of
Terms. “Business Day” means any day other than a Saturday, Sunday or other day
on which banking institutions in the State of California are authorized or
required by law or other government action to close. 28



--------------------------------------------------------------------------------



 
[exhibit102firstamendment034.jpg]
SECTION 54.“Cash” means all cash, money, currency, and liquid funds, wherever
held, which any of You own now, hold or acquire any right, title, or interest
in. SECTION 55.“Chattel Paper” means any “chattel paper,” as such term is
defined in the UCC, now owned or acquired by any of You or in which any of You
now hold or acquire any interest. SECTION 56.“Closing Date” means March 1, 2019.
SECTION 57.“Collateral” has the meaning given to it in Section 8. SECTION
58.“Collateral Agency Agreement” means that Collateral Agency Agreement entered
into among Us as of the Closing Date, as the same may be amended, restated,
supplemented or otherwise modified from time to time. SECTION 59.“Collateral
Agent” has the meaning given to it in the preamble. SECTION 60.“Commitment
Amount” has the meaning set forth in the Table of Terms. SECTION 61.“Commitment
Date” means the date on which the Part 1 Milestone is satisfied and the Part 1
Commitment Amount is available for borrowing. SECTION 62.“Commitment Increase
Request Notice” has the meaning given to it in Section 3. SECTION 63.“Copyright
License” means any written agreement granting to any of You any right to use any
Copyright or Copyright registration in which agreement You now hold or hereafter
acquire any interest. SECTION 64.“Copyrights” means all of the following now
owned or acquired by any of You or in which any of You now hold or acquire any
interest: (i) all copyrights and copyright rights, whether registered or
unregistered, held pursuant to the laws of the United States, any State thereof,
or of any other country, or pursuant to any convention or treaty; (ii) all
registrations of, applications for registration and recordings of any copyright
rights in the United States Copyright Office or in any similar office or agency
of the United States, any State thereof or any other country; (iii) all
continuations, renewals or extensions of any copyrights and any registrations
thereof; and (iv) any copyright registrations to be issued under any pending
applications. SECTION 65.“Default” means any event that, with the passage of
time or notice or both would, unless cured or waived, become an Event of
Default. SECTION 66.“Default Rate” has the meaning given to it in Section 7.
SECTION 67.“Deposit Accounts” means any “deposit accounts,” as such term is
defined in the UCC, now owned or acquired by any of You or in which any of You
now hold or acquire any interest. SECTION 68.“Disqualified Stock” means any
capital stock or other equity interest that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is ninety-one (91) days after the
latest date on which any portion of the Secured Obligations mature; provided,
however, that (i) only the portion of such equity interests which so matures or
is mandatorily redeemable, is so convertible or exchangeable or is so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock and (ii) with respect to any equity interests issued to any
employee or to any plan for the benefit of employees of the Lead Borrower or its
Subsidiaries or by any such plan to such employees, such equity interest shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by the Lead Borrower or one of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of equity
interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an equity interest that is not
Disqualified Stock, such equity interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any equity interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require any of You to repurchase such equity interest upon the occurrence of
a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that any of You and your
respective Subsidiaries may become obligated to pay upon maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Stock or
portion thereof, plus accrued dividends. SECTION 69.“Documents” means any
“documents,” as such term is defined in the UCC, now owned or acquired by any of
You or in which any of You now hold or acquire any interest. SECTION
70.“Domestic Subsidiary” means a Subsidiary organized under the laws of the
United States or any state or commonwealth thereof or the District of Columbia
other than any Subsidiary of a Foreign Subsidiary. 29



--------------------------------------------------------------------------------



 
[exhibit102firstamendment035.jpg]
SECTION 71.“End of Term Payment” has the meaning set forth in the Table of
Terms. SECTION 72.“English Share Charge” means the share charge granted by
Casper Sleep, Inc in favour of the Collateral Agent in respect of the shares in
the English Subsidiary. SECTION 73.“English Subsidiary” means Casper Sleep
Limited, a company incorporated under the laws of England and Wales with company
number 10049954. SECTION 74.“Equipment” means any "equipment," as such term is
defined in the UCC, and any and all additions, upgrades, substitutions and
replacements thereto or thereof, together with all attachments, components,
parts, accessions and accessories installed thereon or affixed thereto, now
owned or hereafter acquired by any of You or in which any of You now hold or
acquire any interest. SECTION 75.“ERISA” means the Employee Retirement Income
Security Act of 1974. SECTION 76.“Event of Default” has the meaning given to it
in Section 14. SECTION 77.“Excluded Accounts” has the meaning given to it in
Section 12. “Excluded Agreements” means (i) the Warrant Agreement; and (ii) any
stock purchase agreement, options, or other warrants to acquire, or agreements
governing the rights of, any capital stock or other equity security, or any
common stock, preferred stock, or equity security issued to or purchased by Us
or Our nominee or assignee. SECTION 78.“Facility Fee” has the meaning set forth
in the Table of Terms. SECTION 79.“First Amendment” means the First Amendment to
Plain English Growth Capital Loan and Security Agreement dated as of the First
Amendment Closing Date, among each of You and Us. SECTION 80.“First Amendment
Closing Date” means November 10, 2020. SECTION 81.“Fixtures” means any
“fixtures,” as such term is defined in the UCC, together with any of Your right,
title and interest in and to all extensions, improvements, betterments,
renewals, substitutes, and replacements thereof, and all additions and
appurtenances thereto any, now owned or hereafter acquired by any of You or in
which any of You now hold or acquire any interest. SECTION 82.“Foreign
Subsidiary” means any Subsidiary that is not a Domestic Subsidiary and includes
any Subsidiary (whether or not a Domestic Subsidiary) of a Foreign Subsidiary.
SECTION 83.“GAAP” means generally accepted accounting principles, consistently
applied, as in effect from time to time. SECTION 84.“General Intangibles” means
any “general intangibles,” as such term is defined in the UCC, and, in any
event, includes proprietary or confidential information (other than Intellectual
Property); business records and materials (other than Intellectual Property);
customer lists; interests in partnerships, joint ventures, corporations, limited
liability companies and other business associations; permits; claims in or under
insurance policies (including unearned premiums and retrospective premium
adjustments); and rights to receive tax refunds and other payments and rights of
indemnification, now owned or acquired by any of You or in which any of You may
now or hereafter have any interest. SECTION 85.“Goods” means any “goods,” as
such term is defined in the UCC, now owned or hereafter acquired by any of You
or in which any of You now hold or acquire any interest. SECTION 86.“Guarantor”
means any Person who from time to time may guaranty or provide collateral or
other credit support for all or any portion of the Secured Obligations. SECTION
87.“Indebtedness” means, of any Person, at any date, without duplication and
without regard to whether matured or unmatured, absolute or contingent: (i) all
obligations of such Person for borrowed money; (ii) all obligations of such
Person evidenced by bonds, debentures, notes, or other similar instruments;
(iii) all obligations of such Person to pay the deferred purchase price of
property or services; (iv) all obligations of such Person as lessee under
capital leases; (v) all obligations of such Person to reimburse or prepay any
bank or other Person in respect of amounts paid under a letter of credit,
banker's acceptance, or similar instrument, whether drawn or undrawn; (vi) all
obligations of such Person to purchase securities which arise out of or in
connection with the sale of the same or substantially similar securities; (vii)
all obligations of such Person to purchase, redeem, exchange, convert or
otherwise acquire for value any capital stock of such Person or any warrants,
rights or options to acquire such capital stock, now or hereafter outstanding,
except to the extent that (A) such obligations remain performable solely at the
option of such Person or (B) any such exchange or conversion is made solely for
such capital stock; (viii) all obligations to repurchase assets previously sold
(including any obligation to repurchase any accounts or chattel paper under any
factoring, receivables purchase, or similar arrangement); 30



--------------------------------------------------------------------------------



 
[exhibit102firstamendment036.jpg]
(ix) obligations of such Person under interest rate swap, cap, collar or similar
hedging arrangements; and (x) all obligations of others of any type described in
clause (i) through clause (ix) above guaranteed by such Person. SECTION
88.“Indemnitee” has the meaning given to it in Section 13. SECTION
89.“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the United States
Bankruptcy Code or any similar federal, state or foreign bankruptcy, insolvency,
reorganization, receivership or similar law. SECTION 90.“Instruments” means any
“instrument,” as such term is defined in the UCC, now owned or hereafter
acquired by any of You or in which any of You now hold or acquire any interest.
SECTION 91.“Intellectual Property” means all Copyrights; Trademarks; Patents;
Licenses; source codes; trade secrets; inventions (whether or not patented or
patentable); technical information, processes, designs, knowledge and know-how;
data bases; models; drawings; websites, domain names, and URL’s, and all
applications therefor and reissues, extensions, or renewals thereof; together
with the rights to sue for past, present, or future infringement of Intellectual
Property and the goodwill associated with the foregoing. SECTION 92.“Inventory”
means any “inventory,” as such term is defined in the UCC, now owned or acquired
by any of You or in which any of You now hold or acquire any interest, and, in
any event, shall include, without limitation, all Goods and personal property
that are held by or on any of Your behalf for sale or lease or are furnished or
are to be furnished under a contract of service or that constitute raw
materials, work in process or materials used or consumed or to be used or
consumed in any of Your businesses, or the processing, packaging, promotion,
delivery or shipping of the same, and all finished goods, whether or not the
same is in transit or in any of Your constructive, actual or exclusive
possession or is held by others for any of Your account, including, without
limitation, all property covered by purchase orders and contracts with suppliers
and all goods billed and held by suppliers and all such property that may be in
the possession or custody of any carriers, forwarding agents, truckers,
warehousemen, vendors, selling agents or other Persons. SECTION 93.“Investment”
means any beneficial ownership (including stock, partnership or limited
liability company interest or other securities) of any Person, or any loan,
advance or capital contribution to any Person. SECTION 94.“Investment Property”
means any “investment property,” as such term is defined in the UCC, and
includes any certificated security, uncertificated security, money market funds,
bonds, mutual funds, and U.S. Treasury bills and notes now owned or hereafter
acquired by any of You or in which any of You now hold or acquire any interest.
SECTION 95.“IRC” means the Internal Revenue Code of 1986, as amended, and the
regulations thereunder. SECTION 96.“Joinder Agreement” means a joinder agreement
in substantially the form attached as Exhibit E. SECTION 97.“Lead Borrower”
means Casper Sleep Inc., a Delaware corporation. SECTION 98.“Letter of Credit
Rights” means any “letter of credit rights,” as such term is defined in the UCC,
now owned or acquired by any of You or in which any of You now hold or acquire
any interest, including any right to payment under any letter of credit. SECTION
99.“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or acquired by any of You or in
which any of You now hold or acquire any interest and any renewals or extensions
thereof. SECTION 100.“Lien” means any mortgage, deed of trust, pledge,
hypothecation, assignment for security, security interest, encumbrance, levy,
lien or charge of any kind, whether voluntarily incurred or arising by operation
of law or otherwise, against any property, any conditional sale or other title
retention agreement, any lease in the nature of a security interest, and the
filing of any financing statement (other than a precautionary financing
statement with respect to a lease that is not in the nature of a security
interest) under the UCC or comparable law of any jurisdiction. “Loan Documents”
means this Agreement, the Promissory Notes, all UCC Financing Statements, the
Collateral Agency Agreement and applications for registration in connection with
the Collateral, and any other documents executed in connection with the Secured
Obligations or the transactions contemplated hereby, including those documents
described on the Schedule of Documents attached hereto as Schedule 2, as the
same may from time to time be amended, modified, supplemented or restated;
provided, that the Loan Documents shall not include any of the Excluded
Agreements. SECTION 101.“Loan Term” has the meaning set forth in the Table of
Terms. 31



--------------------------------------------------------------------------------



 
[exhibit102firstamendment037.jpg]
“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, assets or financial condition of any of You or all of
You as a whole, (ii) the ability of any of You to perform the Secured
Obligations in accordance with the terms of the Loan Documents or Our ability to
enforce any of Our rights and remedies with respect to the Secured Obligations
in accordance with the terms of the Loan Documents, or (iii) the Collateral or
Collateral Agent’s Liens on the Collateral or the priority of such Liens.
“Material Foreign Subsidiary” means any Foreign Subsidiary with (a) total assets
that represent more than 20% of Your consolidated total assets or (b) gross
revenues that represent more than 20% of Your consolidated gross revenues during
any fiscal year. “Merger Event” means (i) any reorganization, consolidation or
merger (or similar transaction or series of transactions) by any of You or any
of Your subsidiaries, with or into any other Person; (ii) any transaction,
including the sale or exchange of outstanding shares of Your capital stock, or
the capital stock of any of Your Subsidiaries, in which the holders of such
outstanding capital stock of the affected corporation immediately before
consummation of such transaction or series of related transactions do not,
immediately after consummation of such transaction or series of related
transactions, retain capital stock representing at least 50.0% of the voting
power of the surviving corporation of such transaction or series of related
transactions (or the parent corporation of such surviving corporation if such
surviving corporation is wholly owned by such parent corporation), in each case
without regard to whether You or any of Your subsidiaries are the surviving
corporation, or (iii) the sale, license or other disposition of all or
substantially all of Your assets, or the assets of any of Your subsidiaries.
“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control. “Paid in Full” means, with respect to the Secured Obligations,
that: (a) all of such Secured Obligations (other than (i) contingent
indemnification or reimbursement obligations not yet due and payable, or (ii)
other obligations which, by their terms, survive termination of the documents
relating to such Secured Obligations) have been paid, performed or discharged in
full (with all such Secured Obligations consisting of monetary or payment
obligations having been paid in full in cash or cash equivalents), regardless of
whether any such amounts are allowed or allowable in any Insolvency Proceeding,
and (b) no Person has any further right to obtain any Advances or other
extensions of credit hereunder. “Payment in Full” and words of like import shall
have a correlative meaning. “Part 1 Milestone” means that You have issued and
sold additional shares of Your preferred stock since February 1, 2019, for
aggregate gross cash proceeds of at least $25,000,000 (excluding any amounts
received upon conversion or cancellation of indebtedness). SECTION 102.“Part
Exposure” means, as of any time of determination with respect to any Lender with
respect to any Part, the sum of (a) the unfunded Commitment Amount of such
Lender with respect to such Part and (b) the aggregate amount of such Lender’s
portion of the aggregate outstanding principal amount of Advances under such
Part. SECTION 103.“Parts” has the meaning given to it in Section 3. SECTION
104.“Patent License” means any written agreement granting to You any right with
respect to any invention or Patent in which You now hold or acquire any
interest. “Patents” means all of the following now owned or acquired by any of
You or in which any of You now hold or acquire any interest: (a) all patents, or
rights corresponding thereto, issued or registered in the United States or any
other country, (b) all applications for patents, or rights corresponding thereto
in, the United States or any other country; (c) all reissues, reexaminations,
continuations, divisions, continuations-in-part, or extensions of the foregoing
patents and/or applications; (d) all patents to be issued under any of the
foregoing applications; and (e) all foreign counterparts of the foregoing
patents and/or applications. “Patriot Act” means the USA PATRIOT Improvement and
Reauthorization Act of 2005. “Permitted Acquisition” means an Acquisition in
which all of the following conditions are satisfied: (a) You have obtained Our
written consent to such Acquisition, which is subject to Our sole discretion,
(b) no Default or Event of Default then exists or would arise from the
consummation of such Acquisition, (c) such Acquisition shall have been approved
by the board of directors of the Person (or similar governing body if such
Person is not a corporation) which is the subject of such Acquisition and such
Person shall not have announced that it will oppose such Acquisition or shall
not have commenced any action which alleges that such Acquisition shall violate
applicable law, (d) if the aggregate cash consideration for such Acquisition
exceeds an amount equal to $5,000,000, You shall have furnished Us with fifteen
(15) days’ prior written notice of such intended Acquisition (or such shorter
period as the Collateral Agent may agree) and shall have furnished Us with a
current draft of the acquisition documents (and final copies thereof as and when
executed), and to the extent readily available to any of You, (i) a summary of
any due diligence undertaken by You in connection with such Acquisition, (ii)
applicable financial statements of the Person which is the 32



--------------------------------------------------------------------------------



 
[exhibit102firstamendment038.jpg]
subject of such Acquisition (if any), (iii) pro forma projected financial
statements for the twelve (12) month period following such Acquisition after
giving effect to such Acquisition (including balance sheets, cash flows and
income statements by month for the acquired Person, individually, and on a
consolidated basis with all of You) (if any), and (iv) such other information as
We may reasonably require, all of which shall be satisfactory to Us in our sole
discretion, (e) with respect to an Acquisition of the capital stock or other
equity interests, the legal structure of the Acquisition shall be acceptable to
the Agent in its sole discretion, (f) after giving effect to the Acquisition, if
the Acquisition is an Acquisition of the capital stock or other equity
interests, any of You shall acquire and own, directly or indirectly, a majority
of the capital stock or other equity interests in the Person being acquired and
shall control a majority of any voting interests or shall otherwise control the
governance, directly or indirectly, of the Person being acquired, (g) any assets
acquired shall be utilized in, and if the Acquisition involves a merger,
consolidation or Acquisition of capital stock or other equity interests, the
Person which is the subject of such Acquisition shall be engaged in, a business
otherwise permitted to be engaged in by You or Your Subsidiaries under this
Agreement, and (h) if the Person which is the subject of such Acquisition will
be maintained as a Subsidiary of any of You (other than a Foreign Subsidiary),
such Subsidiary shall be joined as a borrower hereunder or shall execute a
Guaranty, as We shall determine, and the Collateral Agent shall receive a
security interest in such Subsidiaries Collateral (subject in priority only to
Liens in favor of the Senior Agent or Permitted Encumbrances having priority
over the Lien of the Collateral Agent by operation of applicable Law).
“Permitted Convertible Indebtedness” means any notes, bonds, debentures or
similar instruments issued by Lead Borrower that are convertible into or
exchangeable for (x) cash, (y) shares of the Lead Borrower’s common stock or
preferred stock or other equity securities that constitute equity interests of
Lead Borrower (other than Disqualified Stock) and/or (z) a combination thereof;
provided that any such Indebtedness shall (A) mature, and not be subject to
mandatory or optional repurchase, repayment or redemption of any portion of
principal thereof prior to at least 180 days after the latest “Maturity Date” of
any Promissory Note, (B) have recourse only to the Lead Borrower, (C) have an
interest rate that shall not exceed the then applicable market interest rate as
determined by the Lead Borrower in good faith, and (D) shall be unsecured
obligations. “Permitted Indebtedness” means (a) Indebtedness of any of You in
favor of Us; (b) Indebtedness existing at the Closing Date and disclosed on
Schedule 1; (c) Indebtedness incurred for the acquisition of services, supplies
or inventory on normal trade credit in the ordinary course of business; (d)
subject to the Working Capital Intercreditor Agreement, the Square One Facility
in amount not to exceed the Senior Debt Cap (as defined in the Working Capital
Intercreditor Agreement) or if the Square One Facility is replaced, Indebtedness
under the Working Capital Loan Facility so long as the aggregate outstanding
amount thereof (including advances, bank services, letters of credit, contingent
obligations and the like) does not at any time exceed Twenty-Five Million
Dollars ($25,000,000) in the aggregate of which advances other than bank
services (which bank services shall include corporate credit cards, letters of
credit and contingent obligations); (e) [reserved]Senior Indebtedness, so long
as such Indebtedness does not exceed an aggregate principal amount of Thirty
Million Dollars ($30,000,000) (the “Senior Debt Cap”) and is, at all times,
subject to the Senior Intercreditor Agreement; provided that You may increase
the Senior Debt Cap by Fifteen Million Dollars ($15,000,000) to a total
aggregate principal amount not to exceed Forty Five Million Dollars
($45,000,000) so long as immediately prior to such increase either (i) (x) no
Event of Default is continuing, and (y) You prepay the Secured Obligations in a
principal amount equal to Seven Million Five Hundred Thousand Dollars
($7,500,000), together with accrued interest thereon, and such prepayment is
permitted pursuant to the Senior Credit Agreement, or (ii) You receive Our
written consent to such increase; (e) Permitted Convertible Indebtedness in an
amount not to exceed One Hundred Million Dollars ($100,000,000), so long as
prior to the incurrence of any portion thereof, (i) no Event of Default is
continuing and (ii) You prepay the Secured Obligations in a principal amount
equal to the greater of (A) Seven Million Five Hundred Thousand Dollars
($7,500,000) and (B) an amount sufficient to reduce the outstanding principal
amount of the Secured Obligations to Thirty Million Dollars ($30,000,000), in
each case together with accrued interest thereon, and such prepayment is
permitted pursuant to the terms of the Senior Credit Agreement; (f) Subordinated
Indebtedness, (g) Indebtedness consisting of interest rate, currency, or
commodity swap agreements, interest rate cap or collar agreements entered into
in the ordinary course of business (but not for speculative purposes) and
designated to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices; (h) other unsecured Indebtedness in an
aggregate amount not to exceed $500,0002,500,000 at any time, provided that both
at the time of and immediately after giving effect to the incurrence thereof, no
Event of Default shall have occurred and be continuing or result therefrom; (i)
reimbursement obligations under corporate credit cards incurred in the ordinary
course of business in an aggregate amount outstanding not to exceed $3,500,000
at any given time; (j) Indebtedness under (1)any letters of credit backstopped
by a letter of credit or similar undertaking issued under the Working Capital
Facility, or which otherwise reduce the amount available under the Working
Capital Facility’s Ancillary Services Sublimit (as defined in the Working
Capital Facility) and (2) any other letters of credit (other than those issued
under the Working CapitalSenior Credit Facility), provided that the aggregate
amountsamount of Indebtedness under this clause (2j) shall not exceed (i)
$5,000,000 at any time outstanding; (k)10,800,000 from the First Amendment
Closing Date until the date that is 180 days after the First Amendment Closing
Date, and (ii) 33



--------------------------------------------------------------------------------



 
[exhibit102firstamendment039.jpg]
$1,500,000 thereafter (provided that letters of credit not in existence as of
the First Amendment Closing Date shall not be permitted under this clause
(j)(ii) unless such letters of credit cannot be issued or the letter of credit
issuer refuses to issue such letter of credit pursuant to the terms of the
Senior Credit Agreement), provided that to the extent You use commercially
reasonable efforts to terminate, cancel or cause the PacWest Cash Collateralized
Letters of Credit (as defined in the Senior Credit Agreement in effect as of the
First Amendment Closing Date) to be reissued under the Senior Credit Agreement
and are unable to do so within 180 days of the First Amendment Closing Date, the
limit under this clause (j)(ii) shall be increased to $4,500,000 (provided that
not more than $1,500,000 of such Indebtedness shall consist of letters of credit
not in existence as of the First Amendment Closing Date); (k) Indebtedness with
respect to the deferred purchase price for any Permitted Acquisition, provided
that such Indebtedness (other than, for the avoidance of doubt, in respect of
working capital adjustments, milestones or earnouts) does not require the
payment in cash of scheduled principal prior to the latest “Maturity Date” of
any Promissory Note, has a maturity which extends beyond the latest “Maturity
Date” of any Promissory Note, and is subordinated to the Secured Obligations on
terms reasonably acceptable to Us, (l) extensions, refinancings, modifications,
amendments and restatements of any item of Permitted Indebtedness (a) though (k)
above, provided that the principal amount thereof is not increased; (lm)
Indebtedness consisting of intercompany journal entries made in connection with
cost sharing or transfer pricing transactions, provided that all such
transactions are cashless; (n) Bank Product Obligations and Cash Management
Obligations (each as defined in the Senior Intercreditor Agreement) in an
aggregate principal amount not to exceed Three Million Dollars ($3,000,000) at
any time; and (mo) Indebtedness that constitutes a Permitted Investment. SECTION
105.“Permitted Investment” means (a) Investments that are in existence on the
Closing Date and disclosed on Schedule 1; (b) Investments in (i) domestic
certificates of deposit issued by, and other domestic investments with,
financial institutions organized under the laws of the United States or a state
thereof, having at least One Hundred Million Dollars ($100,000,000) in capital
and a rating of at least “investment grade” or “A” by Moody's or any successor
rating agency or (ii) any “cash equivalents” disclosed on the balance sheet of
Lead Borrower filed with the U.S. Securities and Exchange Commission; (c)
Investments in marketable obligations of the United States of America and in
open market commercial paper given the highest credit rating by a national
credit agency and maturing not more than one year from the creation thereof; (d)
so long as no Event of Default has occurred and is continuing, temporary
advances to employees to cover incidental expenses to be incurred in the
ordinary course of business, in an aggregate outstanding amount not to exceed
$50,000500,000 at any time; (e) Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of business; (f)
Investments made by any of You in or to any Subsidiary, provided that
Investments in or to any Subsidiary that is not a Borrower or a Guarantor shall
be limited to (1) Investments described on Schedule 1 or (2) made after the
Closing Date in an aggregate amount pursuant to this clause (2) not to exceed
$6,000,000 during any fiscal year; provided, further that: (A) in the case of
any Investment made in the form of a loan or advance to a Subsidiary other than
You, such Subsidiary shall have executed and delivered to You, prior to any such
loan or advance being made, a demand note (each, an “Intercompany Note”) to
evidence any such intercompany indebtedness owing at any time by such Subsidiary
to You, which Intercompany Note shall be in form and substance reasonably
satisfactory to Us and shall be pledged and delivered to Us as additional
Collateral for the Secured Obligations; (B) each of You and such Subsidiary
shall record all intercompany transactions on its books and records in a manner
reasonably satisfactory to Us; (C) in the case of such Investments that consist
of a intercompany loan or advance made by You to such Subsidiary, at the time of
such Investment and after giving effect thereto, each of You and such Subsidiary
shall be Solvent; and (D) no Event of Default would occur and be continuing
after giving effect to any such proposed intercompany Investment that consists
of a loan or advance; (g) Investments constituting Permitted Acquisitions (h)
other Investments in an aggregate amount not to exceed $1,000,0002,500,000 in
any fiscal year; and (hi) Investments corresponding to amounts in item (h) of
the definition of Permitted Indebtedness, consisting of intercompany journal
entries made in connection with cost sharing or transfer pricing transactions,
provided that all such transactions are cashless. SECTION 106.“Permitted Liens”
means any and all of the following: (i) Liens in favor of Collateral Agent; (ii)
Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings, provided that such Liens do not have priority over any of the Liens
of Collateral Agent and You maintain adequate reserves in accordance with GAAP;
(iii) Liens securing claims or demands of materialmen, artisans, mechanics,
carriers, warehousemen, landlords and other like Persons arising in the ordinary
course of Your business and imposed without action of such parties, provided
that the payment thereof is not yet required and that such Liens do not have
priority over any of the Liens of Collateral Agent; (iv) Liens arising from
judgments, decrees or attachments in circumstances which do not constitute an
Event of Default hereunder; (v) the following deposits, to the extent made in
the ordinary course of Your business: deposits under worker's compensation,
unemployment insurance, social security and other similar laws, or to secure the
performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure indemnity, performance or other similar bonds for
the performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure 34



--------------------------------------------------------------------------------



 
[exhibit102firstamendment040.jpg]
statutory obligations (other than Liens arising under ERISA or environmental
Liens) or surety or appeal bonds, or to secure indemnity, performance or other
similar bonds; (vi) Liens on insurance proceeds in favor of insurance companies
granted solely as security for financed premiums; (vii) [reserved]; (viii) Liens
in favor of the Working Capital LenderSenior Agent arising under the Working
CapitalSenior Loan FacilityDocuments, subject to the Working CapitalSenior
Intercreditor Agreement; (ix) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payments of custom duties in connection
with the importation of goods; (x) Liens in favor of financial institutions
arising in connection with deposit or securities accounts held at such financial
institutions, provided that such Liens only secure fees and service charges and
customary chargebacks or reversals of credits associated with such accounts;
(xi) Liens existing on the Closing Date and disclosed on Schedule 1; (xii) Liens
incurred in connection with the extension, renewal or refinancing of the
Indebtedness secured by Liens of the type described in clauses (i), (vi), (vii)
and (viii) above, provided that any extension, renewal or replacement Lien shall
be limited to the property encumbered by the existing Lien and the principal
amount of the Indebtedness being extended, renewed or refinanced (as may have
been reduced by any payment thereon) does not increase; (xiii) Lien securing
Indebtedness permitted pursuant to clauses (i) (in an amount not to exceed
$1,500,000 for such Indebtedness described in clause (i) of the definition of
Permitted Indebtedness) and (j) of the definition of Permitted Indebtedness so
long as such Liens are limited to Cash collateral accounts in amounts equal to
or less no greater than 105% of the amount of such Indebtedness (provided You
will use commercially reasonable efforts to provide a subordinated account
control agreement with regard to the Cash collateral accounts (which shall not
apply to your American Express credit cards or the cash collateral accounts
described in clauses (j)(2) or (j)(3) of the definition of Permitted
Indebtedness)); (xiv) non-exclusive licenses or non-perpetual exclusive licenses
of Intellectual Property granted to third parties with respect to geographic
area, fields of use and customized products for specific customers that would
not result in a transfer of title of the licensed property under applicable law,
all given in the ordinary course of Your business; and (xv) other Liens which do
not secure Indebtedness for borrowed money and as to which the aggregate amount
of the obligations secured thereby does not exceed $1,000,000; and (xvi) Liens
in favor of custom and revenue authorities arising as a matter of law to secure
the payment of custom duties in connection with the importation of good. SECTION
107.“Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, other entity or
government (whether federal, state, county, city, municipal, local, foreign, or
otherwise, including any instrumentality, division, agency, body or department
thereof). SECTION 108.“Prepayment Fee” has the meaning given to it in Section 9.
SECTION 109.“Pro Rata Share” means, as of any date of determination with respect
to a Lender’s obligation to make all or a portion of any Advance under any Part
or such Lender’s right to receive payments of interest, fees, and principal with
respect to such Part or Advances under such Part and with respect to all other
computations and other matters related to such Part or Advances thereunder, the
percentage obtained by dividing (a) the Part Exposure of such Lender with
respect to such Part by (b) the aggregate Part Exposure of all Lenders with
respect to such Part. SECTION 110.“Proceeds” means “proceeds,” as such term is
defined in the UCC and, in any event, shall include, without limitation, (a) any
and all Accounts, Chattel Paper, Instruments, Cash or other proceeds payable to
any of You from time to time in respect of the Collateral, (b) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to any of You
from time to time with respect to any of the Collateral, (c) any and all
payments (in any form whatsoever) made or due and payable to any of You from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority (or any Person acting under color of governmental authority), (d) the
proceeds, damages, or recovery based on any claim of any of You against third
parties (i) for past, present or future infringement of any Copyright, Copyright
License, Patent or Patent License, or (ii) for past, present or future
infringement or dilution of any Trademark or Trademark License or for injury to
the goodwill associated with any Trademark, Trademark registration or Trademark
licensed under any Trademark License; and (e) any and all other amounts from
time to time paid or payable under or in connection with any of the Collateral.
SECTION 111.“Promissory Note” has the meaning given to it in Section 2. “PT”
means Pacific Time. SECTION 112.“Receivables” means (i) all of any of the
Accounts, Instruments, Documents, Cash, Chattel Paper, Supporting Obligations,
letters of credit, proceeds of a letter of credit, and Letter of Credit Rights
of any of You, and (ii) all customer lists, software, and related business
records. “Secured Obligations” means Your joint and several obligations to repay
to Us all Advances (whether or not evidenced by any Promissory Note), together
with all principal, interest, fees, costs, professional fees and expenses, and
other liabilities or obligations for monetary amounts owed by any of You to Us,
including the indemnity and insurance 35



--------------------------------------------------------------------------------



 
[exhibit102firstamendment041.jpg]
obligations in Sections 10, 13 and 20 hereof and including such amounts as may
accrue or be incurred before or after default or workout or the commencement of
any liquidation, dissolution, bankruptcy, receivership or reorganization by or
against any of You, whether due or to become due, matured or unmatured,
liquidated or unliquidated, contingent or non-contingent, and all covenants and
duties of any kind or nature, present or future, arising under this Agreement,
the Promissory Notes, or any of the other Loan Documents, as the same may from
time to time be amended, modified, supplemented or restated, whether or not such
obligations are partially or fully secured by the value of Collateral; provided,
that the Secured Obligations shall not include any of the Indebtedness or
obligations of any of You arising under or in connection with the Excluded
Agreements. “Senior Agent” means Wells Fargo Bank, National Association, as
administrative agent for the lenders party to the Senior Credit Agreement, and
its successors and assigns. “Senior Credit Agreement” means the Credit Agreement
dated as of the First Amendment Closing Date, among You, the Senior Agent, and
the lenders party thereto from time to time, the other Persons party thereto
from time to time, as the same may be amended, restated, supplemented or
otherwise modified from time to time as permitted under the Senior Intercreditor
Agreement. “Senior Debt Cap” has the meaning given to it in clause (d) of the
definition of “Permitted Indebtedness.” “Senior Indebtedness” means all of Your
Indebtedness and other obligations arising under the Senior Loan Documents.
SECTION 113.“Senior Intercreditor Agreement” means the Subordination Agreement
dated as of the First Amendment Closing Date, between the Collateral Agent and
Senior Agent, and acknowledged and agreed to by the Borrowers, as amended
restated, supplemented or otherwise modified from time to time by the parties
thereto. SECTION 114.“Senior Loan Documents” means the Senior Credit Agreement
and all other Loan Documents (as defined in the Senior Credit Agreement).
SECTION 115.“Solvent” means, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person; (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability. “Square One Facility” means that
certain Loan and Security Agreement, dated as of April 27, 2016, by and between
You and Pacific Western Bank, a California state chartered bank, together with
its successors and assigns (“Pacific Western Bank”), as amended by that certain
First Amendment to Loan and Security Agreement, dated as of November 20, 2017,
that certain Second Amendment to Loan and Security Agreement, dated as of August
14, 2018, that certain Third Amendment to Loan and Security Agreement, dated as
of December 12, 2018, and that certain Fourth Amendment and Joinder to Loan and
Security Agreement, dated as of the Closing Date, as the same may be further
amended, amended and restated or otherwise modified from time to time. SECTION
116.“Subordinated Indebtedness” means Indebtedness (i) approved by Us and (ii)
subordinated to the Secured Obligations on terms and conditions reasonably
acceptable to Us, including without limiting the generality of the foregoing,
subordination of such Indebtedness in right of payment to the prior payment in
full of the Secured Obligations, the subordination of the priority of any Lien
at any time securing such Indebtedness to Collateral Agent’s Liens in Your
assets and properties, and the subordination of the rights of the holder of such
Indebtedness to enforce its junior Lien following an Event of Default hereunder
pursuant to a written subordination agreement approved by Us. SECTION
117.“Subsidiary” means, with respect to any Person, any Person of which more
than 50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person. SECTION 118.“Supporting Obligations”
means any “supporting obligations,” as such term is defined in the UCC, now
owned or acquired by any of You or in which any of You now hold or hereafter
acquire any interest. SECTION 119.“Table of Terms” means the table of terms on
Pages 1 through 6 of this Agreement. SECTION 120.“TPC” means TriplePoint Capital
LLC, a Delaware limited liability company. 36



--------------------------------------------------------------------------------



 
[exhibit102firstamendment042.jpg]
SECTION 121.“TPVG” means TriplePoint Venture Growth BDC Corp., a Maryland
corporation. SECTION 122.“Trademark License” means any written agreement
granting to You any right to use any Trademark or Trademark registration now
owned or hereafter acquired by any of You or in which any of You now hold or
hereafter acquire any interest. SECTION 123.“Trademarks” means all of the
following property now owned or hereafter acquired by any of You or in which any
of You now hold or hereafter acquire any interest: (a) all trademarks, trade
names, corporate names, business names, trade styles, service marks, logos,
other source or business identifiers, prints and labels on which any of the
foregoing have appeared or appear, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and any applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof and (b) reissues, extensions or renewals thereof. “Trading
with the Enemy Act” means the Trading with the Enemy Act of the United States of
America (50 U.S.C. App. §§ 1 et seq.). SECTION 124.“UCC” means the Uniform
Commercial Code as the same is, from time to time, in effect in the State of
California; provided, that in the event that, by reason of mandatory provisions
of law, any or all of the attachment, perfection or priority of, or remedies
with respect to, Collateral Agent's Lien on any Collateral is governed by the
Uniform Commercial Code as the same is, from time to time, in effect in a
jurisdiction other than the State of California, the term “UCC” shall mean the
Uniform Commercial Code as in effect, from time to time, in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions. Unless otherwise defined herein or in the other Loan
Documents terms that are defined in the UCC and used herein or in the other Loan
Documents shall have the meanings given to them in the UCC. SECTION 125.“Upon
Request and Additional Approval” has the meaning given to it in Section 3.
SECTION 126.“Warrant Agreements” means each of the Warrant Agreements dated the
date hereof between You and each Lender and issued in connection with this
Agreement and any other warrant agreement between You and any Lender issued in
connection with this Agreement. “Working Capital Intercreditor Agreement” means
(a) that certain Subordination Agreement dated as of the Closing Date by and
between Us and Pacific Western Bank as the Working Capital Lender or (b) in the
event of a new Working Capital Lender, an intercreditor agreement entered into
between Us (or Collateral Agent on behalf of Us) and the Working Capital Lender
on terms acceptable to Us in Our sole discretion. “Working Capital Lender” means
(a) Pacific Western Bank so long as the Square One Facility is in place or (b) a
commercial bank regularly engaged in the business of lending money (excluding
venture capital lenders, non-bank venture capital lenders, investment banking or
similar institutions which sometimes engage in lending activities but which are
primarily engaged in investments in equity securities) party to a Working
Capital Intercreditor Agreement. “Working Capital Loan Facility” means the
Square One Facility in amount not to exceed the Senior Debt Cap (as defined in
the Working Capital Intercreditor Agreement) or any replacement formula based
revolving line of credit provided by the Working Capital Lender entered into on
or after the Closing Date pursuant to which the Working Capital Lender makes
advances based on the value of Your Accounts in an amount not to exceed
$25,000,000 at any time. SECTION 127.Unless otherwise specified, all references
in this Agreement or any Annex or Schedule hereto to a “Section,” “subsection,”
“Exhibit,” “Annex,” or “Schedule” shall refer to the corresponding Section,
subsection, Exhibit, Annex, or Schedule in or to this Agreement. The terms
"herein," "hereof" and "hereunder" and other words of similar import refer to
this Agreement as a whole, including all Exhibits, Annexes and Schedules, and
not to any particular Section, subsection or other subdivision. SECTION
128.Wherever from the context it appears appropriate, each term stated in either
the singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including,” “includes” and “include”
shall be deemed to be followed by the words “without limitation,” the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by this Agreement and
the Loan Documents) or, in the case of governmental Persons, Persons succeeding
to the relevant functions of such Persons; and all references to statutes and
related regulations shall include any amendments of the same and any successor
statutes and regulations. Unless otherwise specifically provided herein, any
accounting term used in this Agreement or the other Loan Documents 37



--------------------------------------------------------------------------------



 
[exhibit102firstamendment043.jpg]
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. SECTION 129. SECTION 130. SECTION 131.(Signatures to
Follow) 38



--------------------------------------------------------------------------------



 
[exhibit102firstamendment044.jpg]
SECTION 133. IN WITNESS WHEREOF, the Parties have executed and delivered this
Agreement as of the day and year first above written. BORROWER: You: CASPER
SLEEP INC. Signature: Print Name: Title: You: CASPER RETAIL LLC Signature: Print
Name: Title: You: CASPER SCIENCE LLC Signature: Print Name: Title: [SIGNATURE
PAGE TO PLAIN ENGLISH GROWTH CAPITAL LOAN AND SECURITY AGREEMENT] 39



--------------------------------------------------------------------------------



 
[exhibit102firstamendment045.jpg]
Accepted in Menlo Park, California: LENDERS: TPVG: TRIPLEPOINT VENTURE GROWTH
BDC CORP. Signature: Print Name: Title: TPC: TRIPLEPOINT CAPITAL LLC Signature:
Print Name: Title: COLLATERAL AGENT: TRIPLEPOINT VENTURE GROWTH BDC CORP.
Signature: Print Name: Title: [SIGNATURE PAGE TO PLAIN ENGLISH GROWTH CAPITAL
LOAN AND SECURITY AGREEMENT] 40



--------------------------------------------------------------------------------



 
[exhibit102firstamendment046.jpg]
Table of Exhibits and Schedules Exhibit A Promissory Note Exhibit B Advance
Request Exhibit C Certificate of Perfection Exhibit D Certificate of Compliance
Exhibit E Form of Joinder Agreement Exhibit F Managerial Assistance
Acknowledgement Letter Schedule 1 Existing Indebtedness, Liens and Investments
Schedule 2 Schedule of Documents 41



--------------------------------------------------------------------------------



 